Exhibit 10.3

 


 


 
RESTATED  LOAN AGREEMENT
 
By and Among
 
Fifth Third Bank, an Ohio banking corporation,
Lender,
 
And
Innovative Food Holdings, Inc., a Florida corporation, Food Innovations, Inc., a
Florida
corporation, Gourmet Foodservice Group, Inc., a Florida corporation, Artisan
Specialty Foods,
Inc., a Delaware corporation, 4 The Gourmet, Inc., a Florida corporation, Haley
Food Group, Inc.,
a Florida corporation, Gourmet Foodservice Group Warehouse, Inc., a Florida
corporation, and
Food New Media Group, Inc., a New York corporation

Borrowers
 

--------------------------------------------------------------------------------

 
Dated Effective November 26, 2013
 

--------------------------------------------------------------------------------

 




























T:\l\Inttcrs\Finh Third Bank\InnovatiY(' Food Ho1dings\Sent. 2013 (20130573)\Lo:m documt•nts\Re-statcd Loan Agreement 9-15-t3.doc
 
 
 

--------------------------------------------------------------------------------

 
 
RESTATED  LOAN AGREEMENT
 
THIS RESTATED LOAN AGREEMENT is made and entered into effective November 26,
2013 and restates a loan agreement dated February 26, 2013 and is by and among
Fifth Third Bank, an Ohio banking corporation ("Lender") and Innovative Food
Holdings, Inc., a Florida corporation, Food Innovations, Inc., a Florida
corporation, Gourmet Foodservice Group, Inc., a Florida corporation, Artisan
Specialty Foods, Inc., a Delaware corporation, 4 The Gourmet, Inc., a Florida
corporation, Haley Food Group, Inc., a Florida corporation, Gourmet Foodservice
Group Warehouse, Inc., a Florida corporation, and Food New Media Group, Inc., a
New York corporation (herein "Borrowers").
 


BACKGROUND
 
WHEREAS, Lender made a real estate secured loan to Innovative Food Holdings,
Inc., a Florida corporation ("Original Borrower") in the original principal sum
of Five Hundred F01iy Six Thousand and 00/100 Dollars ($546,000.00) (herein
"Loan 1") for the purpose of acquiring the Real Estate Security (as herein
defined); and
 
WHEREAS, Bonowers have requested Lender to create two additional credit
facilities consisting of:


A. A revolving credit facility for Borrowers in the original principal sum of
One Million and 00/100 Dollars ($1,000,000.00) to supp01i letters of credit and
provide Borrower with working capital; and
 
B. A term credit facility for Borrowers in the original principal sum of One
Million and 00/100 Dollars ($1 ,000,000.00) to finance the partial buyout of
existing bonds and notes payable by cetiain Borrowers;
 
and Lender has agreed to do so conditioned upon compliance with terms and
conditions acceptable to Lender; and
 
WHEREAS, the parties desire to set forth the mutually agreed upon terms and
conditions for creation of the new credit facilities and continued governance of
the administration and terms of existing Loan  1.
 
NOW THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions herein, Borrowers and Lender agree as follows:
 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING  TERMS
 


SECTION 1.1 Recitals.  The foregoing recitals  are incorporated  into this
Agreement and made a part hereof.
 
SECTION 1.2 Defined Terms. Unless the context of a particular Loan Document
otherwise provides, the terms in quotes used in the foregoing preamble and the
follovving terms shall have the respective meanings ascribed to them for all
purposes in the Loan Documents:


"Advance" shall mean each advance of principal outstanding under Loan 2.
 






 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page  1
 

--------------------------------------------------------------------------------

 
 
"Advance Term" for Loan 2, shall commence on the Closing Date and end on the
Business Day preceding the Maturity Date of Loan 2.
 
"Affiliate" shall mean any Person directly or
indirectly  controlling,  controlled  by,  or under direct or indirect common
control with any Person. A Person shall be deemed to control an entity if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.
 
"Agreement" means this restated loan  agreement, as the same may  hereafter be
further amended, restated, supplemented or otherwise modified from time to time
in accordance with the provisions hereof.
 
"Alpha Primmy Note" shall mean the note dated May II, 2012, in the original
principal sum of $1,200,000.00 from Innovative Food Holdings, Inc., a Florida
corporation,  to  Alpha Capital Anstalt f/k/a Alpha Capital Aktiengesellschaft.
 
"Article Nine" shall mean Chapter 679, the Uniform Commercial Code of the
Florida Statutes, as amended from time to time.
 
"Authorized Officer" means that Person or Persons designated under a resolution
of the Governing Body of a Borrower to execute documents on behalf of such
Borrower.
 
"Business Day" means a day that is not a Saturday, a Sunday, or a day on which
Lender is closed pursuant to authorization or requirement of law.
 
"Certified Public Accountant" shall mean a certified public  accountant  holding
a valid and current licensed reasonably acceptable to Lender authorized to
practice public accounting.
 
"Closing" shall mean the execution and  delive1y to Lender of this Agreement
together with all related Loan Documents, including, but not limited to, each
Note, all Security Instruments and all compliance documents executed
coincidental to a Loan.
 
"Closing Costs" shall mean all documentary stamp taxes on the Mortgage, Notes
and the intangible taxes, survey costs, appraisal costs, environmental
assessment costs, Loan Fees, recording charges, mortgagee title insurance costs,
Lender's attorney fees and other costs related to a Loan.
 
"Closing Date" shall mean the effective date of this Agreement.
 
"Collateral" shall mean the Real Estate Security, Personal Prope1iy, any
Proceeds thereof. "Collateral Assignment of Rents" shall mean the agreement
pledging the income and rents and profits from the Real Estate Security dated
Februmy 26, 2013.
 
"Commodity Exchange Act" shall mean the Commodity Exchange Act (7 U .S.C. §I et.
seq.), as amended from time to time, and any successor statute.
 
"Contractual Obligation" as to any Person shall mean  any unde1iaking by such
Person represented by any agreement, to which such Person is a party or by which
it or any of its property is bound.
 
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 2
 

--------------------------------------------------------------------------------

 
 
"Costs" shall mean all costs, expenses, losses and damages
sustained  or  incurred  by Lender in connection with, because of, or as a
result of any default or any one or more Events of Default of any Borrower under
the Loan Documents or any of them, or in realizing upon, protecting, perfecting,
defending or enforcing, or any combination thereof, the  rights  and remedies of
Lender under the Loan Documents, or any of them, including, without limitation,
recording charges, documentary stamp taxes, intangible taxes, all reasonable
expert fees and all reasonable attorney's fees and costs, including paralegal
fees in all legal proceedings, including administrative, trial, appellate,
probate, bankruptcy or any other  legal  or  administrative proceeding,
regardless of whether suit is brought.
 
"Debt" shall mean as to any Person (i) all obligations of borrowed money, (ii)
obligations evidenced by bonds, debentures, note or similar instruments, or upon
which interest payments are customarily made,  (iii) all obligations under
conditional sale or other title retention agreements relating to property
purchased by that Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (iv) all obligations, including, without limitation, any items,
issued or assumed as the deferred purchase price of property or services
purchased  (excluding trade debt incurred in the ordinary course of business
falling due within the next succeeding 3 months) which would appear as
liabilities on a balance sheet, (v) all obligations under take-or-pay or similar
agreements or under commodities agreements, (vi) all Debt of others secured by
(or for which the holder of such debt has  an existing right, contingent
or  otherwise, to be secured by), any lien on, or payable out of the proceeds of
production from, property owned or acquired by that Person, whether or not the
obligations secured thereby have been assumed, (vii) all guaranty and other
contingent or indirect obligations, (viii) the principal portion of all
obligations under Capital Leases other  than operating leases, (ix) all matured
obligations in respect of interest rate protection agreements, foreign currency
exchange agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements, (x) all outstanding and
unreimbursed drafts under all letters of credit issued or banker's acceptance
facilities created for the benefit of and at the request of such Person (to the
extent unreimbursed), (xi) all preferred stock or other equity interests issued
and required by the tenns thereof to be redeemed, for which mandatory sinking
fund payments are due, by a fixed date, and (xii) other off balance sheet
financing arrangements including, without limitation, synthetic leases, which,
for purposes of this Agreement, shall not include operating leases.
 
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and  all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws  of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
"Default Rate" shall mean the interest charged on the Indebtedness under the
Loan Documents after the occurrence of an Event of Default and the expiration of
any applicable notice and cure periods.   The Default Rate shall be the lesser
of: (i) the highest rate allowed by law; or (ii) eighteen percent (18.0%) per
annum, whichever is less.
 
"Due Date" shall mean the date any payment of principal or interest is due and
payable on any Note or other Indebtedness.
 
"EBITDA" means earnings before interest, taxes, depreciation, and amortization.
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 3
 

--------------------------------------------------------------------------------

 
 
"Environmental Laws" shall mean any federal,  state or local law, statute,
ordinance or Regulation pertaining to health, industrial hygiene or the
environmental conditions on, under or about any real estate owned, leased or
occupied by any Borrower, including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act of 1980 ("CERCLA") as
amended 42 U.S.C. Section 9601 et seq., Resource Conservation  and Recove1y Act
of 1976 ("RCRA"), 42U .S.C. Section 690 I et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq., Clean Water Act 33 U.S.C.
Section 1251 et seq and Chapter 403 ofthe Florida  Statutes.
 
"Equitable Owner" means any Person having an Equitable Ownership in a Borrower.
 
"Equitable Ownership" shall mean the ownership of voting interest and/or equity
interest in a non-natural Person which shall be represented by shares of stock,
certificates of membership, certificates of pminership, partnership  interests,
or other indicia of ownership.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, 29 USC §100 I
et. seq.
 
"Event of Default" means any of the events specified in Article VII hereof.
 
"Excluded Swap Obligation" shall mean, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor's failure for any reason to constitute an
"eligible  contract  pmiicipant"  as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guaranty or grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Swap Obligation or security interest is or
becomes illegal.
 
"Financial  Statement"  shall  mean  the  financial  statements  of  Borrowers
 described  111
 
Section 4.6 and following Closing, those delivered pursuant to Section 5.1.
 
"Fixed Charge Coverage Ratio" means the ratio of (a) Borrowers' consolidated
EBITDA plus rent and operating lease payments, less cash taxes paid,
distributions, dividends and capital expenditures (other than Capital
Expenditures financed with the proceeds of purchase money Indebtedness or
Capital Leases to the extent permitted hereunder) and other extraordinary items
for the twelve month period then ending to (b) the consolidated sum of
(i) Borrowers' interest expense, and (ii) all principal payments with respect to
Indebtedness that were paid or were due and payable by all of Borrowers'
consolidated entities during the period  plus rent and operating lease expense
incurred in the same such period.
 
"GAAP" means generally accepted accounting principles, set forth in Opinions of
the Financial Accounting Standards Board or the American Institute of Ce1iified
Public Accountants or which have other substantial authoritative support, as in
effect from, time to time.
 
"Gap Exception" shall mean shall mean those matters to be completed under
Schedule B­ I of the Title Commitment and any adverse matters or defects in
title which are recorded during the period  of time between the effective date
of the Title Commitment and the date of recording
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 4
 

--------------------------------------------------------------------------------

 
 
of the Mortgage.

 
"Governing Body" shall mean as to any:
 
A. corporation, its Board of Directors, or if authority to govern the
corporation ts reserved to the shareholders as provided, by law, its
shareholders;
 
B.  
general partnership, its patners;

 
C.  
limited partnership, its general partners; and

 
D. limited liability company, its managers if it is a manager managed company,
or its members if it is a member managed company.
 
"Governmental Authority'' shall mean any national, state, local or other
political subdivision thereot: or any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pe1iaining to
government.
 
"Governmental Regulation" shall mean any law, statute, ordinance, rule  or
regulation issued by or enacted by a Governmental Authority.
 
"Hazardous Substances or Hazardous Materials" shall mean any flammable materials
(excluding wood products nonnally used in construction), explosives, radioactive
materials, hazardous wastes, toxic substances, or related materials, including,
without limitation, any substances defined as or included in the definitions of
"hazardous substances,"  "hazardous wastes," "hazardous materials," "special
wastes," "solid wastes," or "toxic substances" under any applicable federal,
state, county, regional, or local laws, ordinances, regulations, or guidelines.
 
"Interest Rate Determination Date" means the 1st day of each calendar month,
provided, however, that in the event such day is not a Business Day, the
Interest Rate Determination Date shall be the immediately preceding Business
Day.
 
"Interest Period" shall mean a period of one (1) month, provided, that (x) the
initial Interest Period may be less than one month, depending on the initial
funding date, and (y) no Interest Period shall extend beyond the Maturity Date.
At any time during which a Rate Management Agreement is then in effect with
respect to a Loan, any provisions contained in the Note related to such Loan
which round up the interest rate to the nearest  !/8th of one percent shall be
disregarded and nolonger of any force and effect, notwithstanding anything to
the contrary contained in the Note.
 
"Interest Rate Change Date" shall mean I st day of each one (I) month period;
provided, however, that if any such day is not a Business Day, the applicable
Interest Rate Change Date shall be the next succeeding Business Day.
 
"Indebtedness" shall mean any and all debts, obligations, any and all Rate
Management Obligations,  excluding all Excluded  Swap
Obligations,  and  liabilities of BotTowers  to  Lender, arising out of or
related to the Loan Documents or otherwise, whether principal, interest, tees,
or otherwise, whether now existing or hereafter arising, whether voluntary  or
involuntary, whether jointly owed with others, whether direct or indirect,
absolute or contingent, contractual or tortuous, liquidated or unliquidated,
arising by operation of law or otherwise, whether or not from time to time
decreased or extinguished and later increased, created or incurred and whether
or not renewed,
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 5
 

--------------------------------------------------------------------------------

 
 
extended, modified, rearranged, restructured, refinanced, or replaced, including
without limitation, modifications to interest rates or other payment terms of
such debts, obligations or liabilities.


"LIBOR Rate" means rate per annum effective on any Interest Rate Detennination
Date, which is equal to the quotient of: (a) the rate per annum equal to the
offered rate for deposits in U.S. dollars for a one (I) month period, which rate
appears on that page of Bloomberg reporting service, or such similar service as
determined by Lender, that displays British Bankers' Association interest
settlement rates tor deposits in U.S. Dollars, as of 11:00 a.m. (London, England
time) two (2) business days prior to the Interest Rate Detennination Date;
provided, that if no such offered rate appears on such page, the rate used for
such Interest Period will be the per annum rate of interest determined by Lender
to be the rate at which U.S. dollar deposits tor the Interest Period are offered
to Lender in the London Inter-Bank Market as of 11:00 a.m. (London, England
time), on the day that is two (2) business days prior to the Interest Rate
Determination Date, divided by (ii) the percentage equal to 1.00 minus the
maximum reserve percentages (including any emergency, supplemental, special or
other marginal reserves) expressed as a decimal in effect on any day to which
Lender is subject with respect to any LIBOR loan pursuant to regulations issued
by the Board of Govemors of the Federal Reserve System with respect to
eurocurrency funding  (currently referred to as "eurocurrency liabilities" under
Regulation D). This percentage will be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
"L/C Advance"  shall mean each advance made pursuant to a Letter of Credit.
 
"LIC Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
 
"LIC Obligation" shall mean the duties and obligations of Lender and Bonowers,
or any of them, under a Letter of Credit and the repayment of any L/C Advance or
other related duty under this Agreement.
 
"Letter of Credit" shall mean those Letters of Credits issued by Lender for the
benefit of, or at the request of, BoJTowers, or any of them, pursuant to Section
2.3.
 
"Letter of Credit Expiration Date" shall be seven (7) days prior to the Loan 2
Maturity Date, or, if such day is not a Business Day, the next preceding
Business Day.
 
"Letter of Credit Request" shall mean the written application from Bonowers, or
any of them, for the issuance of a Letter of Credit by Lender submitted pursuant
to Section 2.3.
 
"Loan 1" shall mean the real estate term Joan established tor Original Borrower
pursuant to Section 2.1. A.
 
"Loan 2" shall mean the revolving credit loan established for Borrowers
pursuant  to Section 2.1. B.
 
"Loan 3" shall mean the tenn loan established for Borrowers pursuant to Section
2.1. C. "Loans"  shall  mean  Loan  1,
Loan  2,  Loan  3  and  each  other  loan  governed  by  this
Agreement.  The term "Loan" may refer to any of the Loans, individually.
 
"Loan Documents" shall mean this Agreement, each Note, any and all Rate
Management
Agreements,  the  Security  Instruments,  and  all  the  other  documents,  agreements,  cettificates,

 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 6
 

--------------------------------------------------------------------------------

 
 
schedules, statements and opinions, however described, referenced herein or
executed or delivered pursuant hereto or in connection with or arising with a
Loan or the transactions contemplated by this Agreement.
 
"Loan 2 Credit Ceiling" is defined as the Loan 2 Commitment.
 
"Loan  2  Commitment"   shall   mean   the  sum   of  One  Million   and   00/100  Dollars
($1,000,000.00).


"Loan Fees" shall mean those fees set forth in Section 2.4.
 
"Maturity Date" as to Loan  1, shall mean February  28, 2018, as to Loan 2,
shall mean November 26, 2015 and as to Loan 3, shall mean May 26, 2015.
 
"Mortgage"  shall  mean  that  certain  real  estate  mortgage  dated  February  26,  2013
encumbering the Real Estate Security.
 
"Note  1"
shall  mean  the  Five  Hundred  Forty  Six  Thousand  and  00/100  Dollar
($546,000.00) note dated February 26, 2013.
 
"Note 2" shall mean the revolving credit note dated the Closing Date in the
original principal sum ofOne Million and 00/100 Dollars ($1,000,000.00).
 
"Note 3" shall mean the tem1 note dated the Closing Date in the original
principal sum of One Million and 00/l 00 Dollars ($1,000,000.00).
 
"Notes" shall mean Note  1, Note 2, Note 3, and each other note executed and
delivered pursuant to this Agreement.  The term "Note" may refer to any of the
Notes, individually.
 
"Operating Documents" shall mean as to any:
 
A.  corporation, its articles of incorporation and by-laws;
 
B. general partnership,  its partnership agreement;
 
C. limited partnership, its partnership agreement; and
 
D.  
limited liability company, its articles of organization and operating agreement.
"Permitted Encumbrances" means and includes:

 
A. liens for taxes, assessments or similar governmental  charges not in default
or being contested in good faith (with all foreclosure or execution proceedings
thereon effectively stayed);


B. the  liens  and  security  interests  in  favor  of  the  Lender  created  under  the  Loan
Documents;


C.  as to the Real Estate Security, liens in favor of Lender and those matters
reflected  in Schedule B  of the Title Policy;
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 7
 

--------------------------------------------------------------------------------

 
 
D. As to the Personal Property, liens in favor of Lender and the subordinate
lien in favor of the Prior Note Holders reflected in UCC-1 filing statement
number 200509240176, as continued, filed with the Florida Secured Transactions
Registry made express subordinate pursuant to the Subordination Agreement.
 
"Person" means any corporation, business entity, natural person, firm, joint
venture, limited liability company, partnership,
trust,  unincorporated  organization,  associatiOn, government, or any
department or agency of any government, and shall include the singular and the
plural.
 
"Personal Property" shall mean:
 
A. All fixtures of every nature whatsoever affixed to the Real Estate Security
now or hereafter o-vvned by each Borrower used or intended to be used in
connection with or with the operation of the Real Estate Security, including all
extensions, additions,  improvements, betterments, renewals, substitutions, and
replacements to any of the foregoing;
 
B. All of each Borrower's right, title interest and privileges arising under all
contracts, permits and licenses entered into or obtained in connection with the
operation of the Real Estate Security, including by way of example and not in
limitation: all variances,  licenses  and franchises granted by municipal,
county, state and federal Governmental Authorities, or any of their respective
agencies;
 
C. All judgments, awards of damages and settlements hereafter made resulting
from condemnation proceeds or the taking of any of the Real Estate Security or
any portion thereof under the power of eminent domain or the threat of exercise
thereof; any proceeds of any and all policies of insurance maintained with
respect to the Real Estate Security, or proceeds of any sale, option or contract
to sell the Real Estate Security or any portion thereof.
 
D.  Inventory:   Any and all of Borrowers'  goods held as inventory, whether now
owned or hereafter acquired, including without limitation, any and all such
goods held for sale or lease or being processed for sale or lease in Borrowers'
business, as now or hereafter conducted, including all materials, goods and work
in process, finished goods and other tangible property held for sale or lease or
furnished or to be furnished under contracts of service or used or consumed in
Borrowers' business, along with all documents (including documents of title)
covering such inventory;
 
D. All of Borrowers' other Goods, and all imbedded and non-imbedded software
associated  therewith;
 
F. Any and all accounts, accounts receivable, receivables, contract rights, all
rents, profits, book debts, checks, notes, drafts, instruments, chattel paper,
acceptances,  choses  in action, any and all amounts due to Borrowers from a
factor  or other forms of obligations and receivables now existing or hereafter
arising out of the business of Borrowers, as well as any and all returned,
refused and repossessed goods, the cash or non-cash proceeds resulting
therefrom;
 
G. All patents, trademarks, service marks, trade secrets, copyrights and
exclusive licenses (whether issued or pending), and all documents, applications,
operating  manuals, materials and other matters related thereto, all inventions,
all manufacturing, engineering and production plans, drawings, specifications,
processes and systems, all trade names, computer programs, data bases, systems
and software (including source and object codes), goodwill, chases
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 8
 

--------------------------------------------------------------------------------

 
 
in action, and all other general intangibles of Borrowers, whether now owned or
hereafter acquired, and all cash and non-cash proceeds thereof, and all chattel
paper, documents and instruments relating to such intangibles;
 
H. All of Borrowers' right, title interest and privileges ansmg under
all  contracts, permits and licenses entered into or obtained in connection with
the operation of any of the Collateral and/or BotTowers' business as now or
hereafter conducted, including by way of example and not in limitation: all
variances, licenses and  franchises  granted  by  municipal, county, state and
federal Governmental Authorities, or any of their respective agencies;
 
I. Any of each Borrower's licenses, permits, approvals, allocations, contract
rights, trade and fictitious names and similar matters and documents obtained or
to be obtained in the future which are necessary or appropriate for the
operation and management any of the Collateral;
 
J. All judgments, awards of damages and settlements hereafter made by any
Borrower resulting from condemnation proceeds or the taking any of the
Collateral  or any portion thereof under the power of eminent domain or the
threat of exercise thereof; any proceeds of any and all policies of insurance
maintained with respect any to the Collateral or proceeds of any sale, option or
contract to sell any of the Collateral or any pmtion thereof.
 
K.  All investment propetty of Borrowers;
 
L. All Deposit Accounts of Borrowers;
 
M.  
All letter of credit rights of Borrowers;



N.  
All proceeds of the foregoing ("Proceeds").



"Potential Default" shall mean an event that but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.
 
"Principal Place of Business" shall mean the address for Borrowers set forth in
Section 9.3.
 
"Prior Note Holders" shall mean those note holders listed on Exhibit B, attached
hereto and made a part hereof.

"Prior Note Holder Indebtedness" shall mean those obligations of
certain  Borrmvers to the Prior Note Holders as set forth on Exhibit C, attached
hereto and made a part hereof.
 
"Prior Note Holder Indebtedness Permitted Payments" Without the prior written
consent of Lender, and prior to a an Event of Default, the following
payments  under  the  Prior Note Holders Indebtedness shall be a Prior Note
Holder Indebtedness Permitted Payments under this Agreement: (i) all regularly
scheduled payments of interest on the Prior Notes at the applicable non default
rate set forth in the Prior Notes as in effect on the Closing Date, exclusive of
default interest; (ii) all regularly scheduled installment payments of
principal, other than any balloon  or final payment, on the Prior Notes as set
forth in the Prior Notes as in effect on the Closing Date; (iii) the payment of
the out-of-pocket costs of the Prior Note Holders for reasonable legal fees and
expenses of counsel in connection with the preparation of the Subordination
Agreement and any amendments to the Prior Note Holders agreements entered into
on or about the Closing Date; (iv) the payment of other out-of-pocket costs and
expenses of the Prior Note Holders or the Collateral
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 9
 

--------------------------------------------------------------------------------

 
 
Agent for reasonable costs and expenses in accordance with the agreements with
the Collateral Agent and Prior Note Holders as defined as Subordinated Debt
Agreements in the Subordination Agreement (Subordinated Debt Agreements"), other
than those incurred in a Collection Action as defined in the Subordination
Agreement ("Collection Action"); (v) the conversion of Prior Note Holder
Indebtedness to equity securities issued strictly in accordance with the
Subordinated Debt Agreements in effect as of the Effective Date and (vi) those
payments permitted pursuant  to Section 6.8 of this Agreement. As a matter of
further clarification, in no event shall any prepayment of principal of a Prior
Note Holder Indebtedness be a Prior Note Holder Indebtedness Permitted Payment,
nor shall any final payment  of any Prior Note Holder Indebtedness or any
payment made by a Borrower under a Subordinated Guaranty  be deemed a Prior Note
Holder Indebtedness Permitted  Payment.
 
"Rate Management Agreement" means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement betvveen a BoiTower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confinning evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.
 
"Rate Management Obligations" means any and all obligations of any Borrower to
Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs, reversals, tenninations or assignments of any Rate Management
Agreement.


"Real Estate Security" means the real estate described on Exhibit A.
 
"Requirements of Law" shall mean as to any Person, the Operating Documents of
such Person, and any law, treaty, rule, or regulation, or a final and binding
determination  of  an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
"Security Agreements" shall mean the security agreement dated February 26, 2013
between Original Borrowers and Lender and the security agreement dated the
Closing Date providing for all Borrowers' pledge of the Personal Property to
secure the Indebtedness.
 
"Security Instruments" shall mean
the  Mortgage,  Collateral  Assignment  of  Rents, Security Agreements, all
Uniform Commercial Code tiling statements associated therewith (each hereinafter
called a "Filing Statement"), and any and all other documents evidencing a
pledge of assets to secure the Indebtedness.
 
"Statement Date" shall mean the date of the Financial Statements.


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 10
 

--------------------------------------------------------------------------------

 
 
"Subordination Agreement" shall mean the agreement between Lender and the Prior
Note Holders in which the Prior Note Holders subordinate all their security
interest in the Personal Property to the lien of Lender under the Security
Agreement dated the Closing Date.
 
"Subsidiary" shall mean any non-natural Person, more than fifty percent (50%) of
the voting control of which is owned or controlled, directly or indirectly, by a
Borrower.

"Swap Obligation" shall mean any Rate Management Obligation that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act, as
amended from time to time.


"Title Policy" shall mean mortgagee title policy #50 11312-0 164409e. "Title
Underwriter" shall mean First American Title Insurance Company.
 
"UCC" shall mean the Florida Uniform Commercial Code, Chapters 671 to 680,
inclusive, as amended from time to time.


SECTION
1.3  Accounting  Terms  and  Special  Calculations.  All  accounting  terms used
herein shall be construed in accordance with GAAP.


SECTION 1.4 Other Definitional Provisions. All of  the  terms  defined  in  this
Agreement shall have such defined meanings when used in all the Loan
Documents  unless the context shall otherwise require. All terms defined or used
in this Agreement in the singular shall have comparable meanings when used in
the plural, and vice versa. Terms defined in, or by reference to, the UCC,
including Article Nine, to the extent not otherwise defined herein shall have
the respective meanings given to them in the UCC, including A1iicle Nine,
with  the exception of the word "document," unless the context clearly requires
such meaning. The words "hereby", "hereto", "hereof', "herein", "hereunder" and
words of  similar impOii  when  used  in this Agreement shall refer to this
Agreement as a whole and not to any pmiicular provision of this Agreement. The
use of "to", "until", "on", and words of similar impo1i in this Agreement, in
indicating expiration, shall be interpreted to include the date mentioned. The
neuter genders as used herein and whenever used shall include the masculine,
feminine and neuter as well. Whenever in this Agreement any of the parties
hereto is referred to, such reference  shall be deemed to include the permitted
successors and assigns of such party unless the context shall expressly provide
otherwise. Unless otherwise specified, all references  herein  to times of day
shall be references to Eastern Time (daylight or standard, as applicable).


SECTION 1.5 Interest Calculations.


A. Interest on Loan I shall, until an Event of Default or maturity, accrue
interest at the LIBOR Rate plus 3.0%. Interest on Loan 2 shall, until an Event
of Default or maturity, accrue interest at the LIBOR Rate plus 3.250%. Interest
on Loan 3 shall, until an Event of Default or maturity, accrue interest at the
LIBOR Rate plus 4.750%.


B. Any interest due on the Indebtedness under the provisions of this Agreement
shall be calculated on the outstanding principal balance for the actual number
of days which have elapsed in an interest period, on the basis of 360/365actual
days and shall accrue from the date any advance is made pursuant to any Note or
this Agreement or any other Loan Document. The interest due on any date for
payment  of interest  hereunder  shall  be that  interest,  to the extent


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 11
 

--------------------------------------------------------------------------------

 
 
accrued, as of midnight on the last calendar day immediately prior to the
interest payment date.

C. Notwithstanding anything herein or in any Loan Document to the contrary, the
sum of all interest and all other amounts deemed interest under Florida or other
applicable law which may be collected by Lender hereunder shall never exceed the
maximum lawful interest  rate permitted by such law from time to time. Lender
and Borrowers intend and agree that under no circumstances shall BoiTowers be
required to pay interest on any Loan or on any other Indebtedness at a rate in
excess of the maximum interest rate permitted by applicable law from time to
time, and in the event any such interest is received or charged by Lender in
excess of that rate, Borrowers shall be entitled to an immediate refund of any
such excess interest by a credit to and payment toward the unpaid balance of the
Indebtedness (such credit to be considered to have been made at the time of the
payment of the excess interest) with any excess interest not so credited to be
immediately paid to any BoiTower by Lender.
 


ARTICLE II
AMOUNT AND TERMS OF THE LOANS
 
SECTION 2.1 Loans.


A. Loan 1. Lender made Loan 1 to Original Borrower in the amount of Five Hundred
Forty Six Thousand and 00/100 Dollars ($546,000.00) which has been fully
disbursed and which Borrowers agree is free of all offsets and defenses.


B. Loan 2. Lender agrees, upon the terms and conditions set forth in this
Agreement, and in reliance upon the representations and warranties made under
this Agreement, to make Loan 2 available to Borrowers and allow Borrowers during
the Advance Term to borrow, repay and re­ borrow from Lender in an amount up to,
but not exceeding, the Loan 2 Credit Ceiling.


i. The proceeds of Loan 2 shall be utilized: (a) for working capital, (b)
supporting letters of credit, (c) Prior Note Holder Indebtedness Permitted
Payments  of  Subordinated  Debt when due (exclusive of any Proposed Balloon
I Prepayment), and (d) for such other uses as Lender may consent in writing.


ii. So long as no Event of Default has occurred and remains uncured, Lender
agrees to make advances to such Borrowers as may be designated by Original
Borrower under Loan 2, from time to time, upon written request from an
Authorized Officer of Original Borrower during the Advance Term and in
accordance with the terms hereof; provided, however, that at no time shall the
total aggregate amount of Advances outstanding and total aggregate amount of all
outstanding letters of credit suppmied by Note 1 exceed The Loan 2 Credit
Ceiling.


iii.  
Each advance shall be in a minimum amount of $1,000.00 and multiples thereof.



iv. Advances under Loan 2 shall be paid by credit to an advance account with
Lender. Lender shall give written confinnation of deposit at the Principal Place
of Business. Borrower shall deliver cetiified copies of corporate
resolutions  evidencing  those Authorized Officers authorized to make Advance
requests under Loan 2 from time to time. Lender shall be entitled to rely on any
Advance request that Lender reasonably believes to be executed by a person
authorized under resolutions furnished to Lender by Original Borrovver.


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 12
 

--------------------------------------------------------------------------------

 
 
v. Lender shall not be responsible for any damages to any Obligor resulting from
anticipation of funding of an Advance under Loan 2 before such advance is
actually funded by Lender.

C. Loan 3. Lender agrees, upon the terms and conditions set forth in this
Agreement, and in reliance upon the representations and warranties made under
this Agreement to loan to Borrowers, the amount of One Million and 00/l 00
($1,000,000.00) Dollars. At Closing, Lender shall disburse the entire Loan 3
proceeds for the tollowing purposes and no other:


1. Reduction of the Prior Note Holder indebtedness for the Alpha Primary Note
listed on Exhibit D;
 
2. The balance thereof to be used for working capital of the Borrowers.
 
SECTION 2.2 Payments and Administration of the Loan.
 
A. All payments made on account of the Indebtedness shall be made by Borrowers,
without setoff or counterclaim, in lawful money of the United States in
immediately available funds, free and clear of and without deduction for any
taxes, fees, or other charges of any nature whatsoever imposed by any taxing
authority. Any payments must be received by the Lender by 2:00 P.M. (herein the
Close of Business), on the day of payment, it being expressly agreed and
understood that if a payment is received after the Close of Business by Lender,
such payment will be considered to have been made by Borrowers on the next
succeeding Business Day, and interest thereon shall be payable by Borrowers at
the applicable rate set forth herein during such extension. All payments on
account of the Indebtedness shall be made to Lender, to the extent of funds
available, by auto debit of a designated account with Lender (herein a
"Designated Account"). If any payment required to be made by
Borrowers  hereunder  becomes  due  and payable on a day other than a Business
Day, the Due Date thereof shall be extended to the next succeeding Business Day
and interest thereon shall be payable at the then applicable rate during such
extension. All payments made in connection with the Loans shall be applied first
to Costs, then to application on any scheduled payments of principal and/or
interest then due, and if none, then to accrued interest to the date of payment,
then to application of principal on the Loans in such order as Lender may
determine.

B. Borrowers hereby authorize Lender to automatically deduct from the Designated
Account the amount of the applicable Loan payment.  If the funds in the account
are insufficient to cover any payment, Lender shall not be obligated to advance
funds to cover the payment. In the event  Borrowers terminate the automatic
payment arrangements under this Agreement, the interest rate on all Notes shall
increase by 2.0%.


C. Notwithstanding any provision to the contraty in any Loan Document, if at any
time the outstanding Advances plus amounts of Letters of Credit issued pursuant
to this Agreement exceed the Loan 2 Credit Ceiling, BotTowers shall immediately
repay such amounts as are necessaty to reduce the aggregate outstanding
principal balance of the Loan 2 to an amount such that the total principal
balance of all Advances and all outstanding Letters  of Credit shall not exceed
the Loan 2 Credit Ceiling.


D. Borrowers shall reduce the principal balance of Loan 2 to (-0-) zero for
thitty (30) consecutive days during each annual period of Loan 2.
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 13
 

--------------------------------------------------------------------------------

 
 
SECTION 2.3 Letters of Credit


A. So long as no Event of Default exists and remains uncured, subject to the
terms and conditions set forth herein, Lender agrees, in reliance upon the
representation and warranties of Obligors: (i) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date,  to issue Letters of Credit for the benefit of or on account of
BoiTowers or any of them as designated by an Authorized Officer of Original
Borrower, and to amend or renew Letters of Credit previously issued by it, in
accordance with subsection B (2) below; and (ii) to honor drafts under the
Letters of Credit. Notwithstanding the foregoing, Lender shall not be obligated
to make any LIC Credit Extension with respect to any Letter of Credit if as of
the date of such LIC Credit Extension: the (i) aggregate amount of all other
outstanding Letters of Credit at the proposed issuance date and (ii) all
outstanding Advances under the Loan 2, exceed the Loan 2 Credit Ceiling. Within
the foregoing limits and subject to the terms and conditions hereof, BoJTowers'
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrowers may, subject to the Loan 2 Credit Ceiling, during the Advance Term,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.


B. The issuance by Lender of each Letter of Credit shall, in addition to the
conditions precedent set forth elsewhere in this Agreement, be subject to the
conditions that such Letter of Credit shall be in such form, contain such terms,
and support such transactions or obligations as shall be reasonably satisfactory
to Lender, consistent with  Lender's then current practices,  fees, charges and
procedures with respect to similar letters of credit. All Letters of Credit
shall comply with the following requirements:


1. The Letter of Credit Commitments.


(a) Lender shall be under no obligation to issue any Letter of Credit if:


i. Any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain Lender from issuing such Letter
of Credit, or any Governmental Regulation applicable to Lender or any request
or  directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Lender shall prohibit, or request that Lender
refi·ain from, the issuance of letters of credit generally or such Letter of
Credit in pmticular or shall impose upon Lender with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon Lender any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which Lender in good faith deems material to
it;


ii. Subject to the provisions of 2.3 B 2(c)(iii) below, the expiry date of such
requested Letter of Credit vmuld occur more than twelve ( 12) months after the
date of issuance or last renewal of such Letter of Credit, unless Lender so
approves such expiry date in writing;


iii. The expiry date of such requested Letter of Credit would occur after the
Loan 2 Maturity Date, unless Lender so approves such expily date in writing; or
 
iv. The issuance of such Letter of Credit would violate one or more policies of
Lender.
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 14
 

--------------------------------------------------------------------------------

 
 
(b) Lender shall be under no obligation to amend any Letter of Credit if: (i)
Lender would have no obligation at such time to issue such Letter of Credit in
its amended form under the terms hereof; or (ii) the  beneficiary of such Letter
of Credit does not accept the proposed amendment to such Letter of Credit.
 
2.  Procedures for Issuance and Amendment of Letters of Credit:

(a) Each Letter of Credit shall be issued or amended,  as the case may be, upon
the request of an Authorized Officer of Original BorTower delivered to Lender in
the form of a Letter of Credit application, appropriately completed and signed
by an Authorized Officer of Borrower. Such Letter of Credit application must be
received by Lender not later than II :00 a.m. at least two (2) Business Days (or
such later date and time as Lender may agree in a particular instance in its
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter  of  Credit application shall specify in form and detail
satisfactory to Lender: (i) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (ii) the amount thereof; (iii) the
proposed expiry date thereof (subject to the limitations set forth in 2.3 B 1,
above); (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any ce1iificate to be presented by such beneficiary in case of any
drawing thereunder; and (vii) such other  matters  as  Lender  may require. In
the case of a request for an amendment of any outstanding  Letter of Credit,
such Letter of Credit application shall specify in form and detail satisfactory
to Lender (i) the Letter of Credit to be amended; (ii) the proposed date of
amendment thereof (which shall be a Business Day); (iii) the nature of the
proposed amendment; and (iv) such other matters as Lender may require.


(b) After receipt of any Letter of Credit application then upon Lender's
determination that the requested letter or amendment is so permitted, then,
subject to the terms and conditions hereof, Lender shall, on the requested date,
issue a Letter of Credit tor the account of Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance its usual
and customary business practices.


(c) If requested in any applicable Letter of Credit application, Lender may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an "Auto-Renewal Letter of Credit");
provided that any such Auto-Renewal Letter of Ct·edit must permit Lender to
prevent any such renewal at least once in each twelve ( 12) month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the "Nonrenewal Notice
Date") in each such twelve (12) month period to be agreed  upon at the time such
Letter of Credit is issued. Unless otherwise directed by Lender, BoJTowers shall
not be required to make a specific request to Lender for any such renewal. Once
an Auto-Renewal Letter of Credit has been issued, Lender may permit the renewal
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that Lender shall not permit any
such renewal if (i) Lender has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof, or (ii) the Loan 2 Ceiling has been exceeded; (iii) there exists an
Event of Default; or (iv) it has received notice (which may be by  telephone  or
in writing) on or before the day that is two (2) Business Days before the
Nonrenewal Notice Date from Borrowers that one or more of the applicable
conditions specified in Agreement is not then satisfied.


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 15
 

--------------------------------------------------------------------------------

 
 
3. Drawings and Reimbursements;  Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit (an "L!C/ Advance"), Lender shall notify
Borrower thereof. Not later than 11:00 a.m. on the date of any payment by Lender
under a Letter of Credit (each such date, an "Honor Date"), Borrowers, jointly
and severally, shall reimburse Lender in an amount equal to the LIC/ Advance. If
Borrowers fail to so reimburse Lender by such time, Borrower shall be deemed to
have requested an Advance under Loan 2, disbursed on the Honor Date in an amount
equal to LIC Advance, without regard to any draw requirements under this
Agreement for Loan 2, but subject to the amount of the unutilized portion of the
Loan 2 Credit Ceiling. Any notice given by Lender pursuant to this subparagraph
(3)(a) may be given by telephone if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.


(b) With respect to any amount of an L/C Advance that is not fully reimbursed or
refinanced by an Advance under Loan 2 ("Unreimbursed Amount") because the
conditions set f01th in this Agreement cannot be satisfied or for any other
reason, the amount of the Unreimbursed Amount shall be immediately due and
payable without demand (together with interest) and shall bear interest at the
Default Rate.


(c) No making of an LIC Advance shall relieve or otherwise impair the obligation
of Borrowers to reimburse Lender for the amount of any payment made by Lender
under any Letter of Credit, together with interest as provided herein.


4. Obligations Absolute. The obligation of Borrowers to reimburse Lender for
each LIC Advance under each Leiter of Credit and to repay each L/C Advance shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:


(a) Any lack of validity or enforceability ofthis Agreement or any of the other
Loan Documents;


(b) Any amendment or waiver of or any consent to departure from the terms of any
Letter of Credit;


(c) The existence of any claim, setoff, defense, or other right which Borrowers,
or any of them, or any other Person may have at any time against any beneficiary
or any transferee of any Letter of Credit (or any Person for \Vhom any such
beneficiary or any such transferee may be acting); or


(d) Any allegation that any demand, statement or any  other  document  presented
under any Letter of Credit is forged, fraudulent, invalid, or insufficient in
any respect, excepting those instances of Lender's gross negligence or willful
misconduct where the forgery, fraudulent nature, invalidity or insufficiency is
evident from the face of the presentation; or


(e) Any statement therein being untrue or inaccurate in any respect whatsoever
or any variations in punctuation, capitalization, spelling, or format of the
drafts or any statements presented in connection with any LIC Advance.
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 16
 

--------------------------------------------------------------------------------

 
 
(f) Any lack of validity or enforceability of the Letter of Credit, the
obligation supported by the Letter of Credit or any other agreement or
instrument relating thereto (collectively, the "Related Documents");


(g) Any amendment or waiver of or any consent to or departure from all or any of
the Related Documents;


(h) Any breach of contract or other dispute between any Borrower and any
beneficiary or any transferee of a Letter of Credit (or any persons or entities
for whom such beneficiary or any such transferee may be acting) or any other
person or entity; or


(i) Any delay, extension of time, renewal, compromise, or other indulgence or
modification granted or agreed to by Lender, with or without notice to or
approval by Borrowers in respect of the Indebtedness hereunder.


Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrowers' instructions or other irregularity, Borrowers will
immediately notify Lender. Borrowers shall be conclusively deemed to have waived
any such claim against Lender and its correspondents unless such notice is given
as aforesaid.


Borrowers agree that Lender may, in its sole discretion, accept or pay, as
complying with the terms of any Letter of Credit, any drafts or other documents
otherwise in order which may be signed or issued by an administrator, executor,
trustee in Bankruptcy, debtor in  possession, assignee for the benefit of
creditors, liquidator,  receiver, attorney in fact or other legal representative
of a party who is authorized under such Letter of Credit to draw or issue any
drafts or other documents.


5. Borrowers agree that, in paying any drawing under a Letter ofCt·edit, Lender
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascettain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. Lender
shall not be liable for (a) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (b) the due execution,
effectiveness,  validity  or enforceability of any document or
instrument  related to any Letter of Credit or Letter of Credit application.
Borrowers hereby assume all risks  of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude
Borrowers from pursuing such rights and remedies as they may have  against the
beneficimy or transferee at law or under any other agreement and without
limiting the generality of any other provision hereof, Borrowers hereby
indemnify and hold harmless Lender from and against any and all claims and
damages, losses, liabilities, Costs, or expenses which Lender may incur (or
which may be claimed against Lender) by any Person by reason of, or in
connection with the issuance or transfer of or payment or failure to pay under
any Letter of Credit.  This indemnity shall survive the termination of this
Agreement.


6. Cash Collateral. Upon the request of Lender, (a) if Lender has honored any
full or pattial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Advances, or (b) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and pmtially or
wholly undrawn, Borrowers shall  immediately Cash Collateralize the  then
outstanding amount of all LIC Obligations (in an amount  equal to such
outstanding  amount determined  as of the date of such Advance to fund an LIC
drawing or the


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 17
 

--------------------------------------------------------------------------------

 
 
Letter of Credit Expiration Date, as the case may be). For purposes hereof,
"Cash Collateralize" means to pledge and deposit with Lender, as collateral for
the LIC Obligations, cash or deposit account balances pursuant to documentation
in form and substance satisfactory to Lender. Borrowers hereby grant to Lender,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of  the foregoing. Cash Collateral shall be  maintained  in
blocked, non-interest bearing deposit accounts with Lender
 
7. Applicability of ISP98 and UCP. Unless otherwise expressly agreed by Lender
and Borrowers when a Letter of Credit is issued [(including any such agreement
applicable to an Existing Letter of Credit)], (a) the rules of the
"International Standby Practices  1998" published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (b) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the "ICC")
at the time of issuance (including  the  ICC decision published by the
Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each commercial Letter of
Credit.


8. Letter of Credit Fees. Borrowers shall pay to Lender a Letter of Credit fee
for each commercial Letter of Credit in accordance with this Agreement and any
Letter of Credit application.


9. Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit application, the
terms of the Letter of Credit application  shall control.


SECTION 2.4 Fees and Costs. Original Borrower previously paid Lender a  loan
commitment fee of $2,730.00 for Loan I. In consideration of Lender making Loan
2  to Borrowers, Borrowers agree to pay Lender a loan fee of $5,000.00 which
shall be due Lender at the Closing of Loan 2. In consideration of Lender making
Loan 3 to Borrowers, Borrowers agree to pay Lender a loan fee of $5,000.00 which
shall be due Lender at the Closing of Loan 3. In addition to the foregoing fees,
Borrowers shall pay Lender note fees of $800.00 at Closing. Borrowers shall
further pay all expenses, taxes and fees incurred in connection with the
documentation, underwriting and Closing of Loan 1 and this
Agreement,  including,  but  not limited to, Lender's attorney's fees, recording
fees, lien search fees, appraisal fees, and other reasonable fees and expenses
as may be required.

 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 18
 

--------------------------------------------------------------------------------

 
 
SECTION 2.4 Collateral Borrowers


A. To secure the payment, observance and performance of the Loans, Borrowers
have granted and shall grant Lender Security Interests in and upon the
Collateral to achieve the following requirements:


1. As collateral for a Loan 1, a first priority perfected lien on the Real
Estate Security and improvements thereon. In connection with the execution and
delivery of the Mortgage, Original Borrower delivered a Title Insurance Policy
insuring that the Real Estate Security was owned by Original Borrower free and
clear of all liens and encumbrances other than the Permitted Encumbrances and
ensuring the lien of the M01tgage as a first M01tgage lien in the amount of Five
Hundred Forty Six Thousand and 00/100 ($546,000.00) Dollars. Original Borrower
further grants Lender a security interest in that p01tion of Personal Property
used in or associated with the Real Estate Security, including a Collateral
Assignment of Rents.


2. As collateral for Loan 2 and Loan 3, a first priority perfected security
interest in all Personal Property of Borrowers. In connection with this security
interest pledged in the Personal Propetiy, Borrowers shall execute and deliver
to Lender a new Security Agreement and authorize the filing of such Financing
Statements, as required by Lender, to be recorded in the Public Records of Lee
County and with the Secured Transaction Registry for the State of Florida, as
Lender deems appropriate. Borrowers shall further secure the execution of a
subordination agreement by the Prior Note Holders and their designated
collateral agent under the security agreements ("Collateral Agent") executed by
certain Borrowers in favor of the Prior Note Holders. The
subordination  agreement shall provide for the Lender's prior lien position over
all rights ofthe Prior Note Holders in any ofthe
Personal  Property  ofBorrowers.


B. The Collateral shall secure all other Indebtedness, whether
primary,  secondary, direct, contingent, joint or several of Borrowers to Lender
now in existence, and shall also secure any and all such future notes and other
loans as may be made at the option of Lender to any Borrower as  well as all
obligations incurred by any Borrower under any Rate Management Agreement or any
other agreement between any Borrower and Lender or any Lender affiliate now
existing or hereafter entered into.

ARTICLE III
CONDITIONS OF LENDING

 
Lender's obligation to make and fund Loan 2 and Loan 3 is expressly conditioned
on compliance with the following conditions precedent:


SECTION 3.1 Opinion Letter. Borrowers shall secure an opinion of counsel for
Bon·owers, which shall be reasonably acceptable to Lender and its counsel and
shall contain at least the following opinions:


A. Each Borrower is: (i) duly organized, validly existing and of active status
under the laws of the state of its incorporation; (ii) has all requisite power
and authority to  own  its properties and assets and to carry on its business as
110\V conducted and proposed to be conducted;
(iii) is duly qualified to do business and is in good  standing in every
jurisdiction  in which the character of its properties or assets owned or the
nature of its activities conducted makes such qualification necessmy; and (iv)
has the power and authority to execute and  deliver,  and  to perform its
obligations under the Loan Documents.


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 19
 

--------------------------------------------------------------------------------

 
 
B. Each Borrower has duly authorized the borrowing hereunder and the execution
of the Loan Documents; and such action will not: (a) violate: (I) to the best of
such counsel's knowledge and after consultation with each Borrower, any material
provision of law applicable to such Borrower, any Government Regulation
applicable to such Borrower, any order, writ, judgment, decree, determination or
award of any court, arbitrator or Govemment Authority to which such Borrower is
subject; (2) the Operating Documents of any Borrower; or (3) to the best of such
counsel's knowledge and after consultation with each Borrower, any provision of
any indenture, agreement or other instrument to which each Borrower is a party
or by which it or any of its properties or assets are bound; (b) to  the best of
such counsel's knowledge and after consultation with each Borrower, be in
material conflict with, result in a material breach of or constitute (with due
notice or lapse of time or both) a material default under any such indenture,
agreement or other instrument; or (c) to the best of such counsel's knowledge
and after consultation with each Borrower, result in the creation or imposition
of any material lien, charge or encumbrance of any nature whatsoever upon any of
the properties or assets of any Borrower other than the Permitted Encumbrances.


C. That each Borrower has the unrestricted right and capacity to execute and
deliver each of the Loan Documents and that to the best of such counsel's
knowledge and after consultation with each Borrower, none has executed any
documents of any kind, including any prior loan documents, which would prohibit
the execution and delivery of the Loan Documents.


D. The Loan Documents have been duly executed and delivered by each Borrower and
are the legal, binding, valid and enforceable obligations of each  Borrower  in
accordance with their respective terms, except as the enforcement of them may be
limited by bankruptcy, insolvency, moratorium and other applicable debtor relief
laws and such other qualifications as are acceptable to Lender.


SECTION 3.2 Entity Documents. A cettificate from the Secretary of State of each
Borrowers state of incorporation, or other evidence satisfactory to Lender and
its counsel, demonstrating that each Borrower is in good standing under the laws
of its state of incorporation and has the authority to conduct business in the
state of Florida, and a certificate duly executed by an Authorized Officer of
each Borrower:


A.  Stating that all filing fees are current;
 
B.  Stating that no proceeding  for the dissolution  or liquidation of such
Borrower is in effect;
 
C. Containing a true and correct extract of a resolution which has been duly
adopted by such Bon-ower's Governing Body and remains in full force and effect
specifically authorizing such BotTower to incur the Indebtedness and authorizing
the Authorized Officer or Officers to execute and deliver documents on behalf of
and to bind such Bon·ower;
 
D. Containing true and correct copies of each Borrower's Operating Documents.



 
SECTION 3.3 Insurance.    Borrowers shall deliver the following policies of
insurance:


A. Public or general liability insurance in the minimum amount of $1,000,000.00
aggregate annual single limits.


B.  The insurance policies required under Section 5.7 of this Agreement.
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 20
 

--------------------------------------------------------------------------------

 
 
C. As to all the policies listed in paragraphs A and B, herein, Lender must be
named as an additional insured as its interest shall appear, and Lender shall be
entitled to receive thirty (30) days advance written notice of cancellation or
material change of such policies. Borrowers shall furnish: (a) an original of
the applicable policy; (b) a certified true copy ofthe applicable policy; or (c)
a certificate evidencing the applicable policy, to Lender prior to Closing. All
insurance policies shall be maintained in good standing so long as any of the
Indebtedness is outstanding. All insurance companies furnishing the coverage
must be acceptable to Lender, qualified to do business in the state of Florida
and carry an A.M. Best's Company insurance financial strength rating of not less
than A.


SECTION 3.4 No Default. At Closing, Borrowers shall be in compliance with all
the terms and provisions set forth in the Loan Documents on its part to be
observed or performed, and no Event of Default or Potential Default shall have
occurred and be continuing at such time.


SECTION 3.5 Loan Documents. Borrowers shall have executed and delivered or
caused to be executed and delivered to Lender, all the Loan Documents, including
the Subordination Agreement with full execution by all of the Prior Note Holders
and the Collateral Agent in form and substance satisfactory to Lender and all of
the Loan Documents shall be in full force and effect.


SECTION 3.6 Closing
Costs  and  Additional  Documentation.  All  costs  of  Closing shall have been
paid and Lender shall have received such other documentation as Lender may
reasonably  require.
 


ARTICLE IV
REPRESENTATIONS  AND WARRANTIES
 


Borrowers represent and warrant (which representations and warranties shall
survive the execution and delivety of the Loan Documents) to Lender that:
 
SECTION 4.1 Organization, Powers, Etc. Each Borrower:


A. other than Food New Media Group, Inc., a New York corporation ("FNMG") at the
time of Closing, is duly organized, validly existing and of active status under
the laws of the state of its incorporation and is authorized to do business in
the State of Florida;


B. has all requisite power and authority to own its propetiies and assets and to
carry on its business as now conducted and proposed to be conducted


C. is duly qualified to do business and is in good standing in every
jurisdiction in which the character of its properties or assets owned or the
nature of its activities conducted makes such qualification necessary; and


D. has the power  and authority to execute and deliver, and to perform its
obligations under the Loan Documents.


SECTION 4.2  Authodzation  for Loans.  The
execution,  delivety  and  performance  of the Loan Documents by each Borrower:


A.  has been duly authorized by all requisite Governing Body action; and


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 21
 

--------------------------------------------------------------------------------

 
 
B. will not: (i) violate (a) any material provision of law applicable to such
Borrower, any Government Regulation applicable to such Borrower, any order,
writ, judgment, decree, determination or award of any court, arbitrator or
Government Authority to which such Borrower is subject; (b) the Operating
Documents of such Borrower; or (c) any provision of any indenture, agreement or
other instrument to which such Borrower is a party or by which it or any of its
properties or assets are bound; (ii) be in material conflict with, result in a
material breach of or constitute (with due notice or lapse of time or both) a
material default under any such indenture, agreement or other instrument; or
(iii) result in the creation or imposition of any material lien, charge or
encumbrance of any nature whatsoever upon  any of the prope1ties or assets of
such Borrower other than the Permitted Encumbrances.


SECTION 4.3 Binding Effect. This Agreement is, and each Note, and the other Loan
Documents when delivered hereunder will be, the legal, valid and binding
obligations of Borrowers, enforceable against Borrowers in accordance with their
respective terms, except as enforceability may be limited by any applicable
bankruptcy, insolvency,  reorganization, moratorium or similar laws affecting
the enforceability of creditors' rights.


SECTION 4.4 Tax Payments. All federal and state tax  returns  and  reports  of
Borrowers required to be filed have been filed, and all taxes, assessments, fees
and other charges by any Government Authority upon Borrowers, or upon any
Borrower's properties, assets, including the Collateral, and all incomes or
franchises (other than FNMG at the time of Closing), which are due and payable
in accordance with such returns and reports, have been paid, other than those
presently: (a) payable without penalty or interest; or (b) contested in good
faith and by appropriate and lawful proceedings prosecuted diligently. The
aggregate amount of the taxes, assessments, charges and levies so contested is
not material to the condition (financial or otherwise) and operations of any
Borrower. The charges, accruals, and reserves on the books of each Borrower in
respect of federal, state and local taxes for all fiscal periods to date are
adequate in all material respects for each Borrower, and no Borrower knows of
any other unpaid assessment for additional federal, state or local taxes for any
such fiscal period or of any basis therefore.


SECTION 4.5  Agreemcnts.


A. No Borrower is a party to any agreement, indenture, lease or instrument or
subject to any charter or other organizational or entity governance restriction
or any judgment, order, writ, injunction, decree, rule or regulation which is
reasonably likely to materially and adversely affect the business, properties,
assets, operations or condition (financial or otherwise) of any Borrower.


B. No Borrower is a patty to, or otherwise subject to any provision contained
in, any instrument evidencing indebtedness of any Borrower, any agreement
relating thereto or any other contract or agreement which restricts or otherwise
limits the incurring of the Indebtedness evidenced by each Note.


C. No Borrower is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a pa1ty where the effect of such default is reasonably
likely to materially and adversely affect the business, properties, assets or
condition (financial or otherwise) of any Borrower.
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 22
 

--------------------------------------------------------------------------------

 
 
SECTION 4.6 Financial Statements.


A. Borrowers have submitted a consolidated financial statement which accurately
represents the consolidated financial condition of Borrowers as of the elate
thereof.


B. Since the Statement Date there has been no material undisclosed adverse
change in the actual or anticipated assets, liabilities, financial condition,
business, operations, affairs or prospects (financial or otherwise) of any
Borrower from that set forth or reflected in the Financial Statement.


SECTION 4.7 Litigation, Etc. Except as disclosed  in the Financial  Statement,
there are no undisclosed actions, contingent liabilities, proceedings or
investigations pending or, to the knowledge of Borrower, threatened, against any
Borrower or affecting any Borrower or any Subsidiary of any Borrower, (or any
basis therefore known to any Borrower) which, either in any case or in the
aggregate, might result in any material adverse change in the financial
condition, business, prospects, affairs or operations of any Borrower or in any
BotTower's  properties and assets, or in any material impairment of the right or
ability of any Borrower to carry on operations as now conducted or proposed to
be conducted, or in any material liability on the part of any Borrower, and none
which questions the validity of this Agreement, each Note or any of the other
Loan Documents or of any action taken or to be taken in connection with the
transactions contemplated hereby or thereby.


SECTION 4.8 Violation of Judicial or Governmental Orders, Laws, Ordinances or
Regulations. No Borrower has any  notice of any violation of any court order
or  of any  law, Governmental Regulation, ordinance, rule, order, code, or
requirement of any Governmental Authority having jurisdiction over any Borrower
that may materially affect the business and operation of any Borrower.


SECTION 4.9 Title to Assets. Each Borrower has good and marketable  title to the
assets reflected in its Financial Statement, free and clear of all liens,
mortgages, pledges, security interests, charges, title retention agreements, or
other encumbrances of any kind, except as set fmth in the Financial Statement.
As of the Closing Date, each Borrower enjoys lawful, peaceful and undisturbed
possession in all material respects to all permits, licenses, trade names, all
trade marks, services marks and patents used or whose use is contemplated in and
is material to the operation of the business of such Borrower.


SECTION 4.10 Regulation U. No  Borrower  is  engaged  and  will  not  engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" within
the respective meanings of such terms under Regulation U published by the Board
of Governors of the Federal  Reserve System.  No part of the proceeds of any
Loan will be used for "purchasing" or "carrying" "margin stock" as so defined or
for any purpose that violates, or that would be inconsistent with, the
provisions of Regulation U published by the Board of Governors of the Federal
Reserve System.


SECTION 4.11 No Outstanding Debt. No Borrower has any outstanding Debt material
to any Borrower, except for: (i) the Loans; (ii) liabilities shown on the
consolidated Financial Statement; and (iii) other obligations in the nature of
trade payables incurred by Borrowers in the ordinary course of business.


SECTION 4.12  Solvency.  As ofthe Closing Date, each Borrower is solvent.
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 23
 

--------------------------------------------------------------------------------

 
 
SECTION  4.13  Investment  Companies  Act.   No  Borrower  is  an  "investment
company" or a company "controlled" by, or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" (as each of
the quoted terms is defined or used in the Investment Company Act of 1940, 15
USC §80 et seq., as amended). The making of each Loan by Lender, the application
of the proceeds and repayment thereof by each Bonower and the consummation of
the transactions contemplated by this Agreement will not violate any provision
of such act or any rule, regulation or order issued by the Securities and
Exchange Commission thereunder.


SECTION 4.14  Racketeer  Influenced  and  Corrupt  Organizations  Act.
No  Borrower has ever been and is not now engaged, and will not knowingly
engage, directly or indirectly, in any pattern of "racketeering activity" or in
any "collection of any unlawful debt," as each of the quoted terms or phrases is
defined or used by the Racketeer Influenced and  Corrupt Organization(s) Act of
either the United States or the State of Florida, Title 18, United States Code,
Section 1961 et. seg., and Chapter 895, Florida Statutes, respectively, as each
act now exists or is hereafter amended (the "RICO Lien Acts").


SECTION 4.15 ERISA Requirement. No Borrower has  incurred  any  material
accumulated funding deficiency within the meaning of ERISA or incurred any
material liability to the Pension Benefit Guaranty Corporation established under
ERISA (or any successor thereto under ERISA) in connection with any employee
pension benefit plan established or maintained by any Borrower or by any person
under common control with any Borrower (within the meaning of Section 414(c) of
the Internal Revenue Code of 1986, as amended, or of Section 400 1 (b) of ERISA)
, or in which employees of any of them are entitled to participate. No
Reportable Event (as defined in ERISA) in connection with any such plan has
occurred or is continuing.


SECTION 4.16
Fair  Labor  Standards  Act.  Each  Borrower  has  complied  with,  and will
continue to comply with, in all material respects, the provisions of the Fair
Labor Standards Act of 1938, 29 U.S.C. Section 200, et seq., as amended from
time to time  (the  "FLSA"), including specifically, but without limitation, 29
U.S.C. Section 215(a). This representation and warranty, shall constitute
written assurance from each Borrower, given as of the date hereof and as of the
date of any reconfirmation, that each Borrower has complied, in all material
respects, with the requirements of the FLSA, in general, and 29 U.S.C. Section
215(a)(l) thereof, in particular.


SECTION 4.17 Occupational  Safety Hazards Act.  Each Borrower  has
complied  with, and will continue to comply with, in all material respects, the
provisions of the Occupational Safety Hazards Act, 29 USC §651 et. seq. as
amended from time to time ("OSHA"), including compliance with any Asbestos or
Radon survey, notice or monitoring or abatement requirements.


SECTION 4.18 Securities And Exchange Commission Compliance. Borrower has
complied with, and will continue to comply with,  all material Federal
Securities laws and  all rules, regulations, and orders of the Securities and
Exchange Commission, as amended from time to time.


SECTION 4.19 Regulatory Compliance. Each Borrower has in the past complied with
and is presently complying in all material respects with all other laws and
Governmental Regulations applicable to Borrower's business.


SECTION 4.20 Usury. The amounts to be received by Lender which are or which may
be deemed to be interest under any of the Loan Documents or otherwise in
connection with the
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 24
 

--------------------------------------------------------------------------------

 
 
transactions described herein constitute lawful interest and are not usurious or
illegal under the laws of the State of Florida, and no aspect of the transaction
contemplated by this Agreement is or will be usurious.


SECTION 4.21 Setoffs. No Borrower has, as of the date hereof, any defenses,
counterclaims, or setoffs with respect to any sums outstanding under any
Loan,  or under  any other loan or other agreement between any Borrower and
Lender.


SECTION  4.22  Disclosure  and  No  Representation,  Warranty  or
Document  Untrue. No representation or wananty made by any Borrower contained
herein, the Loan Documents, or in any certificate or other document furnished or
to be furnished  by  any  Borrower  pursuant hereto, or which will be made by
any Borrower from time to time in connection with the Loan Documents:


A.  contains or will contain any material misrepresentation  or untrue statement
of fact, or

B. omits or will omit to state any material fact necessary to make the
statements therein not misleading, unless otherwise disclosed in writing to
Lender.


There is no fact known to any BorrO\ver which materially and adversely affects,
or which is reasonably likely in the future to materially and adversely affect,
the business, assets, properties or condition, financial or otherwise, of any
Borrower, except as set forth or reflected in the Loan Documents or otherwise
disclosed in writing to Lender.


SECTION 4.23 Licenses, etc. Each Borrower has obtained  any  and  all  licenses,
permits, franchises, govemmental authorizations, patents, trademarks, copyrights
or other rights necessary for the ownership of its properties and the
advantageous conduct of its business. Borrower possesses adequate licenses,
patents, patent applications, copyrights, trademarks, trademark applications,
and trade names to continue to conduct its business as heretofore conducted by
it, without any conflict with the rights of any other person or entity. All of
the foregoing are in full force and effect and none of the foregoing are in
known conflict with the rights of others.


SECTION 4.24
Rate  Management  Agreements.  Each  Borrower  represents,  warrants and
covenants that while any Rate Management Agreement shall at any time be in
effect,


A. Each Borrower has received and examined copies of each such Rate Management
Agreement;


B.  
Each Borrower will benefit fi·om each such Rate Management Agreement;  and



C. Lender has no duty to determine whether any Rate Management Agreement, or any
other transaction relating to or arising under any Rate Management Agreement,
will be or has been entered into for purposes of hedging interest  rate,
currency exchange rate, or other risks arising in its businesses or affairs and
not for purposes of speculation, or is otherwise inappropriate.


SECTION 4.25  Environmental.  Each  Borrower  covenants, warrants and
represents:
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 25
 

--------------------------------------------------------------------------------

 
 
A. That no Hazardous Materials have been or shall be discarded, dispersed,
released, stored, treated, generated, disposed of, at the Real Estate Security
or any other Place of Business, except as permitted by applicable law and
regulation.


B. There is no civil, criminal or administrative action, suit, demand, claim,
hearing, notice or demand letter, notice of violation, investigation, or
proceeding pending or, to its knowledge, threatened against any BmTO\ver
relating in any way to any Hazardous Materials or the violation of any
Government Regulation relating thereto.


C. In the event that any Hazardous Materials, are ever discarded, dispersed,
released, stored, treated, generated, or disposed of at the Real Estate Security
or any other  Place  of Business, Borrowers will obtain all permits, licenses
and other authorizations which are required under federal, state, local and
foreign laws relating to pollution or protection of the environment or disposal
of such wastes, including Jaws relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials.


SECTION 4.26 Subsidiaries and Partnerships. No Borrower has  any  subsidiaries
except as set forth in its Financial Statement.


SECTION 4.27 Survival. All of the representations and wananties set forth in
this Agreement shall survive until all Indebtedness is satisfied in full.


ARTICLE V
AFFIRMATIVE COVENANTS
 
Each Borrower covenants and agrees that, from the date of this Agreement until
payment in full of all Indebtedness and termination of all present or future
credit facilities established hereunder, unless Lender shall otherwise consent
in writing which consent will not  be unreasonably withheld, each Borrower will
fully comply with the following provisions:


SECTION 5.1 Financial Reports and Othet· Data. Borrowers shall deliver or cause
to be delivered to Lender the following financial information:


A. Annually, Borrowers shall provide Lender with consolidated cettified public
accountant prepared audited financial statement within  120 days of fiscal year
end.


B. Quarter-annually, Borrowers shall provide Lender with a consolidated
internally prepared financial statement within 45 days of each calendar quatter
annual period end.


C. Quarter annually, Borrowers shall provide Lender with an accounts receivable
aging report, accounts payable aging repmt, and detailed inventory reports,
within 45 days of each calendar quarter annual period end.


D. Upon written request by Lender, BmTowers shall deliver to Lender any
additional financial infonnation with fifteen ( 15) days of request.


E. Lender is hereby authorized to deliver a copy of any financial statements or
any other information relating to the business, operations, or financial
condition of Borrowers which may be furnished to it or come to its attention
pursuant to the Loan Documents or otherwise, to any participating  lender,
regulatory body or agency having jurisdiction  over Lender or to any Person
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 26
 

--------------------------------------------------------------------------------

 
 
which shall, or shall have the right or obligation to, succeed to all or any
part of Lender's interest in the Loan Documents.


SECTION  5.2 Payment  of  Indebtedness  to  Lender;  Performance   of  Other
Covenants; Payment of Other Obligations.

A.  
Borrowers will make full and timely payment of the principal  and interest on
each Note;

 
B. Borrowers will duly comply with all the terms and covenants contained in the
Loan Documents; and


C. Borrowers will make full and timely payment of all other Indebtedness of
Borrowers to Lender, whether now existing or hereafter arising.


SECTION 5.3 Maintenance of Property. Borrowers will maintain their properties,
including the Collateral, in good order and repair, normal wear and tear
excepted, and, from time to time, make all needful and proper repairs, renewals,
replacements, additions,  and improvements thereto, so that the business carried
on may be properly and advantageously conducted at all times in accordance with
prudent business management.


SECTION 5.4 Right of Inspection; Discussions. Borrowers will permit any person
designated by Lender, at Lender's expense, during normal business hours, and
upon reasonable notice, to visit and  inspect any of the properties, books,
records, papers, and financial repmis of Borrowers, including the making of any
copies thereof and abstracts therefrom, and to discuss each BotTower's affairs,
finances, and accounts with such Bon·ower's agents, all at such reasonable times
and as often as Lender may reasonably request.


SECTION 5.5  Notices. Borrowers will promptly give written notice to Lender of:


A. The occurrence of any Event of Default or Potential Default hereunder or
under any other obligation of any Borrower to which this Agreement refers, in
which case such notice shall specify the nature thereof, the period of existence
thereof, and the action that Borrowers propose to take with respect thereto;


B. The occurrence of any material casualty to any material facility or property
of any Borrower, or any force majeure (including, without limitation, any strike
or other labor disturbance) materially affecting the operation or value of
any  such facility or property (specifying whether or not such casualty or force
majeure is covered by insurance);


C. The commencement or incurrence of, or any material  change in, the nature or
status of any actual or potential litigation  or any contingent liability in
excess of $100,000.00, or any actual or potential dispute or proceeding, whether
direct or contingent, that may involve a claim for damages, injunctive relief,
enforcement, or other relief pending, being instituted, or threatened by,
against or involving any Borrower, or any attachment, levy, execution or other
process being instituted by or against any assets of any Borrower, which might
impair the conduct of any Borrower's business, or might affect financially, or
otherwise,  any  Borrower's  business, operations, assets, properties,
prospects, or condition in excess of $100,000.00; and
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 27
 

--------------------------------------------------------------------------------

 
 
D. All notices of defaults or matters which will or become defaults upon the
expiration of applicable grace periods under any other agreement, contract, or
lease with a third party, which any Borrower receives from time to time.


SECTION 5.6 Payment of Taxes and Liens.  Borrowers will promptly pay, or cause
to be paid, all taxes, assessments and other governmental charges which may
lawfully be levied or assessed:


A. Upon the income or profits of Borrowers;


B. Upon any fee simple owned real property and all material leases and material
personal property, belonging to each Borrower, or upon any part thereof; or


C. By reason of any lawful claims for labor, material and supplies which, if
unpaid, might become a lien or charge against the propetiy of any Borrowers.


Provided, however, no Borrower shall be required to pay any
such  tax,  assessment, charge, levy, or claim so long as the validity thereof
shall be actively contested in good faith by appropriate proceedings and
Borrowers shall have set aside on their books adequate reserves with respect to
any such tax, assessment, charge, levy, or claim so contested; but provided
further that any such tax, assessment, charge, levy, or claim shall be paid
forthwith upon the commencement of proceedings to foreclose any lien securing
the same and the failure to promptly thereafter bond off such lien within 30
days after the filing thereof.


SECTION 5.7  Insurance of Properties.  Borrowers will keep the
Collateral  insured  at all times by insurance companies reasonably acceptable
to Lender against the risks for which provision for such insurance is usually
made by other Persons engaged in a similar business similarly situated
(including without limitation, insurance for fire, windstorm, flood, and other
hazards, insurance against liability on account of damage to persons or
propetiy, business interruption insurance, and insurance under all applicable
workman's compensation laws) and to the same extent thereto and carry such other
types and amounts of insurance as usually carried by Persons engaged  in the
same or a similar business similarly situated, and upon request deliver to
Lender a certificate from the insurer setting forth the nature of the risks
covered by  such insurance, the amount carried with respect to each risk, and
the name of the insured. Lender shall be named as an additional insured on all
such policies. The obligations of Borrowers to provide insurance coverage may be
further amplified under the terms and conditions of the Security Instruments.


SECTION 5.8 Application of Insurance and  other Proceeds. Borrowers shall comply
with the requirements of the Security Instruments and Lender shall be entitled
to exercise all of its rights to insurance proceeds, condemnation awards and
other proceeds f1·om the Personal Property as provided in the Security
Instruments.


SECTION 5.9 True Books. Borrowers will keep proper and true books of record and
account, reasonably satisfactory to Lender, in which full, true, and correct
entries, in all material respects, will be made of each Borrower's dealings and
transactions, and establish on each Borrower's books reasonable reserves, with
respect to all taxes, assessments, charges, levies and claims, and with respect
to each Borrower's business in general, and will include such reserves in any
interim as well as year-end financial statements.
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 28
 

--------------------------------------------------------------------------------

 
 
SECTION 5.10 Observance of Laws. Borrowers will timely file all applicable
Federal and State income and personal property tax returns and timely remit the
tax shown due thereunder or subsequently assessed to any Borrower. Each Borrower
will conform to and duly observe all material laws, regulations, and other valid
requirements of any Governmental Authority with respect to the conduct of its
business and operations, except where  the  effect  of  any nonobservance would
not have a material adverse effect on the business and operations of such
Borrower.


SECTION 5.11 Maintenance of Legal Existence, Compliance with Laws, etc. Each
Borrower shall at all times preserve and maintain in  full force and effect its
legal existence, powers, rights, licenses, permits and franchises in the
jurisdiction of organization; continue to conduct and operate its business
substantially as conducted and operated during the present and preceding
calendar year; operate in full compliance with all applicable laws, statutes,
regulations, certificates of authority and orders in respect of the conduct of
its business; and qualify and remain qualified as a foreign organization in each
jurisdiction in  which such qualification is necessary or appropriate in view of
its business and operations.


SECTION 5.12 Further Assurances.  Borrowers  will, at the sole cost of
Borrowers, and without expense to Lender, promptly upon the request of Lender:

A. Correct any defect, error or omission which may be discovered in the contents
of any Loan Document or in the execution or acknowledgment thereot;


B. Execute, acknowledge, deliver and record or file such other and further
instruments (including, without limitation, mortgages, deeds or trusts,
security  agreements,  financing statements and specific assignments of rents or
leases); and


C. Do such further acts, in either case as may be necessary, desirable
or  proper  in Lender's opinion to carry out more etfectively the purposes of
the Loan Documents.


Each Borrower hereby appoints Lender as its attorney-in-fact, coupled with an
interest, to take the above actions and to perform such obligations on behalf of
each Borrower, at Borrowers' sole expense, if any Borrower fails to comply with
its obligations under this paragraph.


SECTION 5.13 Deposit Accounts. Borrowers agree to maintain their principal
deposit accounts with Lender, including business, treasury management, operating
and administrative deposit accounts.


SECTION 5.14  Financial  Covenants.
 On  a  consolidated   basis,   Borro\vers   shall maintain a Fixed Charge
Coverage Ratio of no less than 1:25 to  l .00  which  shall  be  tested annually
at
calendar  year  end  based  on  Borrower's  consolidated  certified  public  accountant
prepared  audited  financial  statements.


SECTION 5.15 Notification of Change of Name  or Business  Location.  Borrowers
shall comply with all Security Instruments regarding changes in any Borrower's
name and shall notifY Lender of any change in the name of any Borrow·er
undertaken  in accordance with such Security Instruments and of any change of
the location of any Place of Business and the office where the records of any
Borrower are kept, and, in such case, shall execute such documents as Lender may
reasonably request to reflect said change of name or change of location, as the
case may be; provided, however, the Principal  Place of Business of Borrowers
and the office where


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 29
 

--------------------------------------------------------------------------------

 
 
the record of Borrowers are kept may not be changed without the prior written
consent of Lender.
 
SECTION 5.16 Environmental Compliance.
 
A. No Borrower will use, generate, manufacture, produce, store, release,
discharge or dispose of on, under or about any of the Real Estate Security or
any Place of Business or transpmt to or from any of the Real Estate Security or
Place of Business, any Hazardous Substance or allow any other person or entity
to do so, except those which are used in  accordance  with applicable
Environmental Laws and with all required permits and approvals and consistent
with legal activities on the Real Estate Security and each Place of Business.
Borrowers agree to keep and maintain all the Real Estate Security and each Place
of Business in compliance with and shall not cause or permit any of the Real
Estate Security or any Place of Business to be in violation of any Environmental
Laws; and


B. Borrowers will give prompt written notice to Lender of the following: (i) any
proceeding or inquiry by any Governmental Authority (including, vvithout
limitation, the Florida Depmtment of Environmental Protection or any local
health depatiment) with respect to the presence of any Hazardous Substance on
the Real Estate Security or any Place of Business or the migration thereof from
or to other lands; (ii) all claims made or, to its knowledge, threatened by any
third party against any Borrower or the Real Estate Security or any Place of
Business relating to any loss or injury resulting from any Hazardous Substance;
and (iii) any Borrower's discovery of any occurrence or  condition on any lands
adjoining or in the vicinity  of the  Real  Estate Security or any Place of
Business that could cause the Real Estate Security or any Place of Business or
any pmt thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of the Real Estate Security or any Place of Business
under any Environmental Laws or any regulation adopted in accordance
therewith,  or  to  be  otherwise subject to any restrictions on the ownership,
occupancy, transferability or use of the Real Estate Security or any Place of
Business under any Environmental  Laws.
 
C. Borrowers, jointly and severally, shall indemnify and hold Lender harmless
from and against any and all damages, penalties, fines, claims, liens, suits,
liabilities, costs (including clean-up costs), judgments and expenses (including
reasonable attorneys', consultants' or expe1ts' fees and expenses) of every kind
and nature suffered by or asserted against Lender as a direct or indirect result
of: (i) any warranty or representation made by Borrowers in Section 4.25 being
false or untrue in any material respect; (ii) the past, present or future
failure by any Borrower, or any of Original Borrower's predecessors in title to
the Real Estate Security, to comply with local, State and Federal laws and
permits regulating the use, handling, storage, transportation,  or disposal of
hazardous materials, toxic materials, or other environmentally
regulated  materials; or (iii) any requirement under any law, regulation or
ordinance, local, state or federal,  which requires the elimination or removal
of any hazardous materials, substances, wastes or other environmentally
regulated substances from the Real Estate  Security  or any Place  of Business.
Each Borrower's obligations hereunder to Lender shall not be limited to any
extent by the term of any Note, and, as to any act, occurrence, or claim made
prior to payment in full and satisfaction of each  Note \Vhich gives rise to
liability hereunder, Borrowers' obligations hereunder shall continue, survive
and remain in full force and effect notwithstanding payment in full and
satisfaction of each Note and any Security Instrument or foreclosure under any
Security Instrument, or delivery of a deed or bill of sale in lieu of
foreclosure. Upon an Event of Default under this Agreement, Lender may conduct
such inspections of the affected Real Estate Security or any affected Place of
Business as Lender deems appropriate to insure compliance with this
Agreement  and  Borrowers  shall  hold  Lender  harmless  from  all  costs  associated  with  such
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 30
 

--------------------------------------------------------------------------------

 
 
inspections and Borrowers shall grant Lender or its agents full access to the
Real Estate Security and each Place of Business to conduct such investigations.

 
SECTION 5.17 Other Amounts Deemed Loans. If any Borrower fails to pay any tax,
assessment, governmental charge or levy or to maintain insurance within the time
permitted or required by this Agreement, or to discharge any lien prohibited
hereby, or to comply with any other Indebtedness, Lender may, but shall not be
obligated to, pay, satisfy, discharge or bond the same for the account of such
Borrower, and to the extent permitted by law and at the option of Lender, all
monies so paid by Lender on behalf of any Borrower shall be deemed Indebtedness.


SECTION 5.18 Indemnity. ln addition to the indemnity  by Borrowers f'Or any
environmental matters set forth in this Agreement or any other Loan Documents,
Borrowers, jointly and severally, shall indemnify, defend and hold harmless
Lender from and against, and reimburse Lender for, all claims, demands,
liabilities,  losses,  damages, judgments,  penalties, Costs and expenses, which
may be imposed upon, asserted against or incurred or paid by Lender by reason
of, on account of or in connection with any claim or damage occurring in, upon
or in the vicinity of the Collateral through any cause whatsoever, or assetied
against Lender on account of any act perf'Ormed or omitted to be performed under
the Loan Documents or on account of any transaction arising out of or in any way
connected with the Collateral or the Loan Documents.


SECTION  5.19 New  Entity Formation  or New  Acquisitions.   If any
Borrower  creates or acquires any new Subsidiary, such subsidiary shall, upon
fonnation or acquisition, execute an absolute and unconditional guaranty of all
of the obligations represented  by Loan 2 and Loan 3, in the form attached as
Exhibit "E", deliver a joinder in the Security Agreement dated the Closing Date,
to pledge all of the Personal Property of such subsidiary as collateral f'Or
Loan 2 and Loan 3.
 
SECTION  5.20.   Reinstatement  of FNMG.   FNMG    is not  in good  standing
with  the
 
State of New York and Borrowers shall, no later than 15 Days from Closing,
procure the filing of all necessary documents to reinstate the good standing of
FNMG with the State of New York and provide copies of the same to Lender and
secure the reinstatement of FNMG no later than  90 Days from the date of Closing
and provide Lender of proof of such reinstatement within such time.
 


ARTICLE VI
NEGATIVE  COVENANTS
 
Each Borrower covenants and agrees that, from the date of this Agreement until
payment in full of the Indebtedness and all advances hereunder and of all other
present or future indebtedness hereunder and termination of all present or
future credit facilities established for Borrower's benefit, unless Lender shall
otherwise consent in writing, Borrower will fully comply with the following
provisions:


SECTION 6.1 Limitations of Liens, Etc. No Borrower shall:


A. Convey, assign, sell, lease, mortgage, encumber, pledge,  dispose  of,
hypothecate, grant a security interest in, grant  options with respect to, or
otherwise dispose of (directly or indirectly or by operation of law or
otherwise, of record or not) all or any, part of the legal or beneficial
interest in any part or all of the Collateral, except for the interests of
Lender under the Security Instruments and except for those leases of the Real
Estate Security and sales of Personal Property conducted in the ordinmy course
of such Bon·ower' s business.
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 31
 

--------------------------------------------------------------------------------

 
 
B. Sell, assign or otherwise dispose of (whether or not of record or for
consideration or not), or pennit the sale, assignment or other disposition of,
the assets of any Borrower other than sales in the ordinary course of
business  or to repay loans disclosed in the financial statements contained in
its public filings with the Securities and Exchange Commission; .
 
SECTION 6.2 Limitations on Guaranties. No Bonower shall directly or indirectly,
guarantee, assume, endorse, become a surety or accommodation patty for, or
otherwise in any way extend credit or become responsible for or remain liable or
contingently liable in connection with any indebtedness or other obligations of
any other  Person, except guaranties  and endorsements made in connection with
the deposit of negotiable instruments and other items for collection and credit
extended to a Borrower in the ordinary course of business.


SECTION 6.3 Transfer of Assets; Merger. Unless prior thereto,  Borrower  has
transferred all of its assets to another Borrower, no Borrower shall:
consolidate with or merge into any other Person; permit another Person to merge
into a Borrower; dissolve or take or omit to take any action which would result
in a Borrower's dissolution; allow a Borrower to acquire all or substantially
all the properties or assets of any other Person; allow a Bonower to enter into
any arrangement, directly or indirectly, with any Person whereby a Borrower
shall sell or transfer any property, real or personal, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other propetty
which such Bonower intends to use for substantially the same purpose or purposes
as the property being sold or transferred. Notwithstanding the foregoing,
Original Borrower may migrate to Delaware, through the conversion process, and
acquire other entities in the food business upon approval of its board of
directors and further, nothing in this Section shall prohibit the merger or
transfer of assets of one Borrower into another.


SECTION 6.4 Loan. No Borrower  shall directly or indirectly, make a loan or
advance to any Person in which a Borrower is the lender, except in the ordinary
course of business.


SECTION 6.5  Character of Business.  No Borrower  shall change the
general  character of the business as conducted at the date hereof, nor engage
in any type of business not reasonably related to its business as presently
conducted.


SECTION 6.6 Suspension of Business.  No Borrower shall liquidate, suspend,
dissolve or cease operations during the term of any Loan.


SECTION 6.7 Additional Debt. No Borrower shall incur, create, assume or permit
to exist any new Debt other than the indebtedness represented by Loans except
additional  Debt to the Lender and new Debt not to exceed $75,000.00 on an
annual basis considered on a consolidated basis for all Borrowers and their
subsidiaries.


SECTION 6.8 Subordinate Debt. No Borrmver shall make any payments on the Prior
Note Holder Indebtedness except for:


A.  Prior Note Holder Indebtedness Permitted Payments; and
 
B.  So long as no Event of Default has occurred and remains uncured, those
payments to a Prior Note Holder for a balloon payment or prepayment of the Prior
Note Holder Indebtedness approved by Lender in writing issued to Borrowers and
the Prior Note Holders (herein called a "Prepayment I Balloon Consent"). So long
as no Event of Default has occurred and remains uncured, Lender shall issue a
Prepayment I Balloon Consent if under the following criteria:


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 32
 

--------------------------------------------------------------------------------

 
 
1. Borrowers shall submit a list of all Prior Note Holder Indebtedness Borrowers
propose to pay outside of the Prior Note Holder Indebtedness Permitted Payments
(herein the "Proposed Balloon I Prepayment");


2. Borrowers shall submit an updated consolidated financial statements
acceptable to the Lender no more ninety (90) days old demonstrating that
following the making of the Proposed Balloon I Prepayment,  Borrowers shall
have, on a consolidated  basis, a minimum cash liquidity of  no less than
$400,000.00;


3. Following the making of the Proposed Balloon I Prepayment, Borrowers shall be
in compliance with all other covenants under this Agreement.


ARTICLE VII
EVENTS OF DEFAULT


The following shall be considered an Event of Default:
 
SECTION 7.1 Monetary Default. If Borrowers shall default in any payment of the
principal of or interest on any Note on the Due Date, whether at maturity, by
acceleration at the discretion of Lender or otherwise and any applicable notice
and cure periods have expired;
 
SECTION 7.2 Third Party Default. If any Borrower shall suffer a default in the
performance under:
 
A. Any of the Prior Notes; or
 
B. Any other agreement with any other Person, other than Lender where such
default involves a contractual liability of such Borrower in excess of
$100,000.00 and such default is not cured within any applicable notice and cure
period under such agreement;


SECTION 7.3 Misrepresentation. If any representation or warranty made in writing
by or on behalf of a Borrower, in this Agreement or in any other Loan Document,
shall prove to have been false or incorrect in any material respect on the date
as of which made or reaffirmed;


SECTION 7.4 Dissolution. If any order, judgment, or decree is entered in any
proceedings against a Borrower decreeing the dissolution of a Borrower.


SECTION 7.5 Bankruptcy, Failure to Pay Debts, etc. If any Borrower shall admit
in writing its inability, or be generally unable, to pay its debts as they
become due or shall make an assignment for the benefit of creditors, file a
petition in bankruptcy, petition or apply to any tribunal for the appointment of
a custodian, receiver or trustee for any Borrower or a substantial pati of any
Borrower's assets, or shall commence any proceeding under any Debtor Relief Law
or other bankruptcy, reorganization, arrangement, readjustment  of debt,
dissolution  or  liquidation law or statute of any jurisdiction, whether now or
hereafter in effect, or if there shall have been filed any such petition or
application, or any such proceeding shall have been commenced against any
Borrower, in which an order for relief is entered or which remains undismissed
for a period of thitiy (30) days or more, or any Borrower by any act or omission
shall indicate its consent to, approval of or acquiescence in any such petition,
application, or proceeding or order for relief for the appointment of a
custodian, receiver or any trustee for any Borrower or any substantial part of
any of its propetiies, or shall suffer any such custodianship, receivership or
trusteeship  to continue undischarged  for a period of thirty (30) days or more.


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 33
 

--------------------------------------------------------------------------------

 
 
SECTION 7.6 Fraudulent Conveyance. If any Borrower  shall  conceal,  remove,  or
permit to be concealed or removed, any part of its properties, with intent to
hinder, delay or defraud its creditors or any of them, or make or suffer a
transfer of any of its properties which may be fraudulent under any bankruptcy,
fraudulent conveyance or similar law, or shall have made any transfer of its
properties to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid, or shall have suffered or permitted,
while insolvent, any creditor to obtain a lien upon any of its properties
through legal proceedings or distraint which is not vacated within thirty
(30) days from the date thereof.

SECTION 7.7 Final Judgment.  If a final judgment  for the payment of money in
excess of $100,000.00 shall be rendered against any Borrower, and the same shall
remain undischarged or shall not be bonded otfto the satisfaction of Lender for
a period of thirty (30) consecutive days after entry thereof, during which the
execution shall not be effectively stayed.


SECTION
7.8  Impairment  of  Security.  If  any  Security  Instrument,  agreement,
guaranty or other instrument given to Lender to evidence or secure the payment
and performance of the Indebtedness hereunder shall be revoked by any party
thereto or shall cease to be in full force and effect, or the protection or
security interest afforded Lender in any pmiion of the Collateral secured
thereby is unperfected or impaired for any reason; or there shall be a default
in any material respect in the performance or observance of any term, covenant,
condition or agreement on its part to be performed or observed under any
Security Instrument and such default shall not have been cured or waived in any
applicable grace period contained therein; or any representation or warranty of
any pledgor made in any Security Instrument shall be false in any material
respect on the date as of which made; or tor any reason (except for acts or
omissions of Lender) Lender shall tail to have a valid, perfected and
enforceable Security Interest lien in the Collateral (or any of them) as
required under this Agreement or if any pledgor shall contest in any manner that
any Security Instrument constitutes its valid and enforceable agreement or any
Borrower shall assert in any manner that it has no further obligation or
liability under any Loan Document.


SECTION 7.9 Cross-Default. If there is a default under any other loan or other
agreement between any Borrower and Lender or any Lender Affiliate.


SECTION 7.10 Levy on Assets. If there is a levy or execution on any collateral
or on the assets of any Borrower.


SECTION 7.11 Condemnation. If any of the Real Estate Security, or any material
part thereof is condemned or taken by right of eminent domain or other public
authority.


SECTION 7.12 Non-Monetary Default under the Agreement. If any Borrower  shall
default in the performance or compliance with any of the terms, conditions,
covenants or agreements contained in this Agreement (other than that set forth
in Sections 7.I, 7.3, 7.4, 7.5, 7.6, 7.7, 7.9, 7.1 0, or 7.11 herein), including
the failure to timely provide financial information required by this Agreement,
which remains uncured for a period of thirty (30) days from the date written
notice is delivered by Lender to Borrowers.
 


ARTICLE VIII
REMEDIES
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 34
 

--------------------------------------------------------------------------------

 
 
Upon the occurrence or continuing of any Event of Default, Lender shall have and
may exercise any or all of the rights set forth herein (provided, however,
Lender shall be under no duty or obligation to do so):
 
SECTION 8.1 Acceleration. To declare the obligations evidenced by each Note and
all other Indebtedness to be forthwith due and payable, whereupon each Note and
all other Indebtedness shall become forthwith due and payable, both as to
principal and interest, without presentment, demand, protest  or any other
notice or grace period of any kind, all of which are hereby expressly waived,
anything contained herein or in any Note or in such other Indebtedness to the
contrary notwithstanding, and, upon such acceleration, the unpaid principal
balance and accrued interest upon the Note shall from and after such date of
acceleration bear interest at the Default Rate.

SECTION 8.2 Adjust Interest Rate. If any payment is not paid when due (whether
by acceleration or otherwise) or within 10 days thereafter, Borrowers agree to
pay to Lender a late payment fee of 5% of the payment amount, with a minimum fee
of $20.00. After an Event of Default, Borrowers agree to pay to Lender a fixed
charge of $25.00, and in the alternative, Borrowers agree that Lender may,
without notice, increase the Interest Rate by three percentage points (3%),
whichever is greater unless Lender exercises its right to accelerate the balance
of the Note, in which event the Interest Rate shall accrued at the Default Rate.
Lender may impose a non­ sufficient funds fee for any check that is presented
for payment that is returned for any reason. In addition, following an Event of
Default, Lender may charge such loan documentation fees as may be reasonably
determined by the Lender.


SECTION 8.3 Right of Setoff. To exercise any rights of setofT granted by law or
under this Agreement or the Loan Documents without notice to Borrowers.


SECTION 8.4 Uniform Commercial Code. To exercise from time to time any and all
rights and remedies of a secured creditor under the UCC and any and all rights
and remedies available to it under any other applicable law.


SECTION 8.5 Foreclosure. Foreclose any Security Instrument by instituting a
foreclosure suit in any couti havingjurisdiction thereof.


SECTION 8.6 Other Rights. To exercise such other rights as may be permitted
under any of the Loan Documents or applicable law.


SECTION 8.7 Cure of Defaults. Cure any  Event  of  Default  without  releasing
Borrower from any obligation hereunder or under the Loan Documents. In
connection with exercising its right to cure an Event of Default, Lender may
enter upon any Place of Business and do such acts and things as Lender deems
necessary or desirable to protect the collateral pledged under any Security
Instrument, including, without limitation: (i) paying, purchasing, contesting or
compromising any encumbrance, charge, lien, claim of lien, tax, assessment,
fine, lease payment or other imposition; (ii) paying any insurance
premiums;  and  (iii)  employing  counsel, accountants, and other appropriate
persons to assist Lender in the foregoing.


SECTION 8.8  Receiver.  Secure the appointment of a receiver or receivers, as a
matter of right for the Real Estate Security, the other Collateral and each
Borrower's operations, whether such receivership is incident to a proposed sale
of the Real Estate Security, the other Collateral or otherwise, and without
regard to the value of the Real Estate Security or the solvency of any
Borrower.   Borrowers  hereby consent to the appointment of such receiver  or
receivers,  waives
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 35
 

--------------------------------------------------------------------------------

 
 
any and all defenses to such appointment and agrees not to oppose any
application therefore by Lender. The appointment of such receiver, trustee or
other appointee by virtue of any court, order or laws shall not impair or in any
manner prejudice the rights of Lender to receive payment of the income pursuant
to any lease assignment; the receiver shall be appointed to take  charge ot:
manage, preserve, protect, and operate the Collateral; collect all income,
including rents; sell Collateral and collect the proceeds  therefrom; make all
necessary and needed repairs; pay all taxes, rent, assessments and insurance
premiums and all other costs incurred in connection with the operation of the
Collateral; and after payment of the expenses of the receivership, including
Costs of Lender, if any, to apply all net proceeds derived therefrom in the
reduction of the Indebtedness in such manner as the comt shall direct. All
Costs, expenses,  fees  and compensation incurred pursuant to any such
receivership shall also be secured by the lien of the Security Instruments until
paid. The receiver, personally or through Lender, may exclude Borrowers wholly
from the Real Estate Security and each Place of Business and have, hold, use,
operate, manage and control the Real Estate Security and each Place of Business
and may, in the name of each Borrower, exercise all of each Borrower's rights
and powers to maintain, construct, operate, restore, insure, and keep insured
the Real Estate Security and other Collateral in such manner as such receiver
shall deem appropriate.


SECTION 8.9 Other Security. Lender may proceed to realize upon any and all other
security for each Note in such order as Lender may elect; and no such action,
suit, proceeding, judgment, levy, execution or other process shall constitute an
election of remedies by Lender or shall in any manner alter, diminish or impair
the lien and security interest created by the Security Instruments, unless and
until each Note is paid in full.


SECTION 8.10 Collect Income. Following the occurrence of an Event of Default, if
Lender shall be entitled to collect and receive all income from the Collateral
without the appointment of a receiver, which shall for all purposes constitute
property of Lender, and after deducting the expenses of conducting the business
thereof and of all maintenance, repairs, renewals, replacements, alterations,
additions, betterment's and improvements and amounts necessary to pay for taxes,
assessments, insurance and prior or other profit charges upon the Collateral or
any part thereof: as well as just and reasonable compensation for the services
of Lender and all attorneys, agents, clerks, servants and other employees
properly  engaged  by Lender, Lender shall apply the money received, first to
the payment of Costs, then to  the outstanding Notes in such order as Lender may
determine in its absolute discretion.


SECTION 8.11 No Waiver. The failure of Lender to exercise any of its rights
granted hereunder shall not be deemed a waiver thereof nor shall Lender be
estopped from asserting such rights for any subsequent defaults. The remedies
provided herein are cumulative and are not exclusive to any remedies that Lender
may otherwise be provided by Jaw or any Loan Documents.
 
ARTICLE IX
MISCELLANEOUS
 


SECTION 9.1 Amendments,  etc.  No amendment,  modification,  termination  or
waiver of any provision of this Agreement, any Note or the other
Loan  Documents, nor consent to any depmiure by any Borrower, shall in any event
be effective unless the same shall be in \Vriting and signed by Lender and
Borrower, and then such waiver or consent shall be effective only  in specific
instance and for the specific purpose for which given.


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 36
 

--------------------------------------------------------------------------------

 
 
SECTION 9.2 Applicable Law. This Agreement and each of the Loan Documents and
transactions contemplated herein (unless specifically stipulated to the contrary
in such document) shall be governed by and interpreted in accordance with the
laws of the State of Florida.


SECTION 9.3 Addresses for Notices, etc. All notices, requests, demands and other
communications provided for hereunder shall, until otherwise
changed  pursuant  to  this Agreement be given at the following addresses:


If to Borrowers:
28411 Race Track Rd, Bonita Springs, Lee County, Florida


If to Lender:
999 Vanderbilt Beach Road7th Floor Naples, FL 34108


Any notice required or permitted under this contract shall be in writing, shall
be sent to the party to such party's address or fax number, if any, set fo1ih
above, and shall be given by any method set fotih in the following table:

 
Method of Delivery
 
Notice is deemed given:
 
Notice is deemed received:
 
Personal delivery
 
Upon the actual date of delivery
 
On the actual date of delivery
 
U.S. certified or registered mail, retum receipt requested, postage prepaid
 
On the date deposited in the U.S. mail
 
On the third business day after the date deposited in the U.S. mail
 
A nationally recognized commercial courier, such as Federal Express or United
Parcel Service, for next business day delivery
 
On the date deposited with the commercial courier
 
On the next business day after the date deposited with the commercial courier

 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 37
 

--------------------------------------------------------------------------------

 


 
Facsimile transmittal
 
On the date of facsimile transmittal if transmission is completed before 5pm, if
not, then on the next succeeding business day
 
On the date of facsimile transmittal iftransmission is completed before 5pm, if
not, then on the next succeeding business day

 
Notwithstanding the date that each notice is deemed to be given, the time
period, if any, in which a response to any notice must be given shall commence
to run from the date the notice is deemed received by the recipient of the
notice. Any party may, at any time by giving five (5) days prior written notice
to the other party or parties hereto, change its address or fax number of record
to which notices under this contract shall be  given and may  designate other
parties to whom copies of all notices hereunder shall be sent.


SECTION 9.4 Electronic Transmission of Data. Lender and Borrowers agree that
certain data related to the Loans (including confidential information,
documents, applications and rep01ts) may be transmitted electronically,
including transmission over the Internet. This data may be transmitted to,
received from or circulated among agents and representatives of Borrowers and/or
Lender and their affiliates and other Persons involved with the subject matter
of this Agreement. Borrowers acknowledge and agree that (a) there are risks
associated with the use of electronic transmission and that Lender does not
control the method of transmittal or service providers, (b) Lender has no
obligation or responsibility whatsoever and assumes no duty or obligation for
the security, receipt or third party interception of any such transmission, and
(c) Borrower releases, hold harmless and indemnifies Lender from any claim,
damage or loss, including that arising in whole or pmt from Lender's strict
liability or sole, comparative or contributory negligence, which is related to
the electronic transmission of data.


SECTION 9.5 Actions and Process. Any legal action or proceeding against
Borrowers with respect to this Agreement may be brought in such of the courts of
competent jurisdiction of the state or federal courts located in Lee County,
Florida as Lender or its successors and assigns, as the case may be, may elect,
and, by execution and delivery of this Agreement, Borrowers irrevocably submit
to the nonexclusive jurisdiction of such courts for purposes of legal actions
and proceedings hereunder and, in case of any such legal action or proceeding
brought in the above-named Florida courts. If it becomes necessary for the
purpose of service of process out of any such cowis, Borrowers shall take all
such action as may be required to authorize a special agent to receive, for and
on behalf of it, service of process in any such legal action or proceeding, and
shall take all such action as may be necessary to continue said appointment in
full force and effect so that each Borrower will at all times have an agent for
service of process for the above purposes available in Lee County, Florida. To
the extent permitted by lavv, a final judgment (a copy certified by the court
that has rendered the judgment shall be conclusive evidence of the fact and of
the amount of any indebtedness of Borrowers to Lender) against Borrowers in any
such legal action or proceeding shall be conclusive and may be enforced  in
other jurisdictions by suit on an unsatisfied judgment. To the extent that any
Borrower has or hereafter may acquire any immunity from jurisdiction of any of
the above-named comts or from any legal process therein, each Borrower hereby
irrevocably waives such immunity, and each Borrower hereby irrevocably waives
and agrees not to assett by way of motion, as a defense, or otherwise, in any
legal action or proceeding brought hereunder in any of the above-named courts,
(i) the defense of immunity, (ii) any claim that it is not personally subject to
the jurisdiction of the above-named courts by reason of immunity or otherwise,
(iii) that it or any of its property is immune from the above described legal
process (whether through service of notice, attachement prior to judgment,
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 38
 

--------------------------------------------------------------------------------

 
 
attachment in aid of execution, or otherwise), or (iv) that such action or
proceeding is brought in an inconvenient forum, that venue for the action or
proceeding is improper or that this Agreement may not be enforced  in or by such
comis. Nothing in these provisions shall limit any right of Lender to bring
actions, suits or proceedings in the courts of any  other jurisdiction.  Each
Borrower expressly acknowledges that the foregoing waiver is intended to be
irrevocable under the laws of the State of Florida and of the United States of
America.

 
SECTION 9.6 Survival of Representations and Warranties.  All  representations,
warranties, covenants and agreements contained herein or made in writing by
Borrowers in connection herewith shall survive the execution and delivery of
this Agreement, each Note and the other Loan Documents and be true and correct
during the term of each Loan.


SECTION 9.7 Time of the Essence. Time is of the essence of this Agreement,  each
Note and the other Loan Documents,


SECTION 9.8 Headings. The headings in this Agreement are intended to be for
convenience of reference only, and shall not define or limit the scope, extent
or intent  or otherwise affect the meaning of any portion hereof.


SECTION 9.9 Severability. In case any one or more of the provisions contained in
this Agreement, any Note or the other Loan Documents  shall for any reason be
held to be invalid, illegal or unenforceable in any respect, the same shall not
affect any other provision of this Agreement, any Note or the other Loan
Documents, but this Agreement, each Note and the other Loan Documents shall be
construed as if such invalid or illegal or unenforceable provision had never
been contained therein; provided, however, in the event said matter would be in
the reasonable opinion of Lender adversely affect the rights of Lender under any
or all of the Loan Documents, the same shall be an Event of Default.


SECTION 9.10 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.


SECTION 9.11 Conflict. In the event any conilict arises between the terms of
this Agreement and the terms of any other Loan Document, the terms of this
Agreement shall govern in all instances of such conflict.


SECTION 9.12 Term. The term of this  Agreement  shall be  for such  period  of
time until all Indebtedness has been paid to Lender in full.


SECTION 9.13 Expenses.  Borrowers agree, jointly and severally, whether or not
the transactions hereby contemplated shall be consummated, to pay and save
Lender harmless against liability for the payment of documentary stamp taxes,
intangible tax, all out-of-pocket expenses arising in connection with this
transaction and all taxes, together in each case with interest and penalties, if
any, which may be payable in respect of the execution, delivery and performance
of this Agreement or the execution, delivery,  acquisition  and performance  of
the Note  (including any renewal, extension, substitution or replacement
thereof) issued under or pursuant to this Agreements (excepting only any tax on
or measured by net income of Lender determined substantially in the same manner,
other than the rate of tax, as net income is presently determined under the
Federal Internal Revenue Code), all printing costs and the reasonable fees and
expenses
of  any  special  counsel  to  Lender  in  connection  with  this  Agreement  and  any  subsequent
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 39
 

--------------------------------------------------------------------------------

 
 
modification thereof or consent thereunder. The obligations of Borrowers under
this Section 9.13 shall survive payment of each Note.


Borrowers hereby agree to pay to the Lender, its successors and  assigns, all
sums of money, with interest at the rate equal to the Default Rate, which the
Lender shall or may advance, pay or cause to be paid, or become liable to pay,
on account of or in connection with the failure by Borrowers to pay any
additional documentary stamp taxes in excess of the taxes paid on Note 2 and
Note  3 of $2,450.00 per note under the claimed limitations set fo1ih in §20
1.08 of the Florida Statutes ("Taxes") and any interest and penalties associated
with  such Taxes, and they will make such payment to the Lender within ten ( 1
0) days of  Lender's  demand  therefore, whether Lender shall have paid out such
sum, or any part thereof or not. Upon receipt of such payment by the Lender, the
Lender agrees to remit such payments to  the  appropriate Governmental
Authority,  if not previously paid.  In any accounting which may be had between
the Lender and Borrowers, the Lender shall be entitled to charge for any and all
disbursements in and about the matters herein contemplated made by it in good
faith, under the belief that it is or was liable for the amounts so assessed.
Each Borrower waives any defense to  an  action  by Lender to enforce payment of
the Loan and collection of any Indebtedness based  upon nonpayment of any
documentary stamp tax or intangible tax due on any Loan Document.


Should Lender be required to under take any action to enforce the terms and
provisions of this Agreement, or any other Loan Document,  or the rights and
duties of Borrowers in relation thereto, Lender shall be entitled to recover all
of its Costs incun·ed in connection therewith, including a reasonable sum as and
for its attorneys' fees.


SECTION 9.14 Successors and Assigns. All covenants and agreements  in  this
Agreement contained by or on behalf of either of the parties hereto shall bind
and inure to the benefit of the respective successors and permitted assigns of
the parties hereto whether so expressed or not; provided, however, this clause
shall not by itself authorize any delegation of duties by Borrowers or any other
assignment which may be prohibited by the terms and conditions of this
Agreement. Lender reserves the right to assign any Loan or to participate any
Loan.


SECTION 9.15 No Third Party Beneficiaries.  The parties intend that this
Agreement is solely for their benefit and no Person not a party hereto shall
have any rights or privileges under this Agreement whatsoever either as the
third party beneficiary or otherwise.


SECTION 9.16 No Waiver. No failure or delay on the pmi of Lender in exercising
any right, power or remedy hereunder, or under any Note or the other Loan
Documents, shall operate as a waiver thereat nor shall any single or partial
exercise of any such right, power or remedy preclude any other or fmther
exercise thereof or the exercise of any other right, power or remedy hereunder
or thereunder. In the event Lender determines, in its sole discretion, to waive
any covenant or obligation or Event of Default under any Loan Document, Lender
may charge a fee for doing so.


SECTION 9.17  Entire  Agreement  and  Final  Agreement.  Except  as  otherwise
expressly provided, this Agreement and the other Loan Documents embody the
entire agreement and understanding between the parties hereto and supersede all
prior agreements and understandings relating to the subject matter hereof. By
signing this document each party represents and agrees that:
 
A. The written loan agreement represents the final agreement between the
parties;
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 40
 

--------------------------------------------------------------------------------

 
 
B. There are no unwritten oral agreements between the parties; and
 
C. This Agreement may not be contradicted by evidence of any prior,
contemporaneous, or subsequent oral agreements or understandings of the parties.
 
D. This Agreement amends and fully restates that certain loan agreement between
Original Borrower and Lender elated February 26, 2013.


SECTION 9.18 Waiver of Special Damage Claims. No claim may be  made by any
Borrower against Lender, any of its affiliates, participants or their respective
directors, officers, employees, attorneys for any special, indirect or
consequential damages ("Special Damages") in respect of any breach or \Vrongful
conduct (whether the claim therefore is based on contract, tort or duty imposed
by law) in connection with, arising out of, or in any way related to the
transactions contemplated or relationship established by this Agreement, or an
act, omission or event occUlTing in connection herewith or therewith; and each
Borrower hereby waives, releases and agrees not to  sue upon any such claim for
Special Damages whether or not accrued and whether or not known or suspected to
exist in its favor.


SECTION 9.19 USA Patriot Act Notice. Lender hereby notifies Bon·owers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 200 I)) (the "PatTiot Act"), Lender is required to
obtain, verify and record infonnation that identities Borrowers, which
information includes the name and address of Borrowers and other information
that will allow Lender to identify Borrowers in accordance with the Patriot Act.


SECTION 9.20 Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO DEMAND
A JURY TRIAL WITH REGARD TO ANY ISSUES ARISING OUT OF THIS AGREEMENT OR ANY OF
THE LOAN DOCUMENTS RELATED TO THIS AGREEMENT.
 
 
 
 
 
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 41
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed or caused theses presents to be
executed effective the day and year first above written.
 
Signed Sealed and Delivered
In the Presence of:


 
 
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
Innovative Food Holdings, Inc.,
a Florida corporation
 
 
By:                                                      
Justin Wiernasz, its President
 
 



 
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
Food Innovations, Inc.,
a Florida corporation
 
By:                                                      
Justin Wiernasz, its President
 



 
 
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
Gourmet Foodservice Group, Inc.,
a Florida corporation
 
By:                                                      
Justin Wiernasz, its President
 





 
 
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
Artisan Specialty Foods, Inc.,
a Delaware corporation
 
By:                                                      
Justin Wiernasz, its President
 

 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 42
 

--------------------------------------------------------------------------------

 

 
 
 
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
4 The Gourmet, Inc.,
a Florida corporation
 
By:                                                      
Justin Wiernasz, its President
 



 
 
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
 
Haley Food Group, Inc.,
a Florida corporation
 
By:                                                      
Justin Wiernasz, its President
 



 
 
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
Gourmet Foodservice Group Warehouse, Inc., a Florida corporation.
 
 
By:                                                      
Justin Wiernasz, its President
 
 
 
 
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
Food New Media Group, Inc., a New York corporation
 
 
By:                                                      
Justin Wiernasz, its President
 



 
 
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
                                                                        
Witness as to Debtor
Print Name                                                      
 
 
Fifth Third Bank,
an Ohio banking corporation
 
By:                                                      
Timothy J. Reiter, Vice President


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 43
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 


Lot 3 of GREYHOUND COMMERCE PARK, according to the plat thereof as recorded in
Plat Book 66, Page 21, of the Public Records of Lee County, Florida.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 44
 

--------------------------------------------------------------------------------

 
 
Exhibit B


Prior Note Holders


 

 
Secured Convertible note payable to Alpha Capital Anstalt (f/k/a/ Alpha Capital
Aktiengesselschaft) (“Alpha Capital”), in the original principal sum of
$350,000.00 dated February 24, 2005 as amended by  Extension Agreements dated
April 3, 2012, December 27, 2012 and August 22, 2013 and due May 15, 2014. The
note contains a cross default provision, and is secured by a majority of the
Company’s assets. This note bears interest at the rate of 5% per annum.  The
note and accrued interest are convertible into common stock of the Company at a
conversion price of $0.25 per share..
 
Convertible note initially issued to Whalehaven Capital Fund Limited
(“Whalehaven”) in the original principal sum of $50,000 dated February 24, 2005
and transferred on September 21, 2011 to Alpha Capital in the original principal
amount of $30,387  as amended on January 1, 2009 and extended on April 3, 2012,
December 27, 2012 and August 22, 2013 due May 15, 2014.  This note bears
interest at the rate of 5% per annum.  The note contains a cross default
provision, and is secured by a majority of the Company’s assets.  The note and
accrued interest are convertible into common stock of the Company at a
conversion price of $0.25 per share.  
 
Convertible note initially issued to Whalehaven in the original principal sum of
$50,000 dated February 24, 2005 and transferred on September 21, 2011 to Osher
Capital Partners LLC (“Osher”) in the original principal amount of $13,635 as
amended on January 1, 2009 and extended on April 3, 2012, December 27, 2012 and
August 22, 2013 due May 15, 2014.  This note bears interest at the rate of 5%
per annum.  The note contains a cross default provision, and is secured by a
majority of the Company’s assets.  The note and accrued interest are convertible
into common stock of the Company at a conversion price of $0.25 per share.  
 
Convertible note initially issued to Whalehaven in the original principal sum of
$50,000 dated February 24, 2005 and transferred on September 21, 2011 to
Assameka Capital, Inc. (“Assameka”) in the original principal amount of $9,739
as amended on January 1, 2009 and extended on April 3, 2012, December 27, 2012
and August 22, 2013 due May 15, 2014.  This note bears interest at the rate
of 5% per annum.  The note contains a cross default provision, and is secured by
a majority of the Company’s assets.  The note and accrued interest are
convertible into common stock of the Company at a conversion price of $0.25 per
share.  
  
Convertible secured note initially issued to Whalehaven in the original
principal sum of $30,000 dated August 18, 2005 and transferred on September 21,
2011 to Alpha Capital in the original principal sum of $16,629 as amended on
January 1, 2009 and extended on April 3, 2012, December 27, 2012 and August 22,
2013 due May 15, 2014.  This note bears interest at the rate of 5% per
annum.  This note contains a cross-default provision, and is secured by a
majority of the Company’s assets.  The note and accrued interest are convertible
into common stock of the Company at a conversion price of $0.25 per share.

 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 45
 

--------------------------------------------------------------------------------

 
 

 
Convertible secured note initially issued to Whalehaven in the original
principal sum of $30,000 dated August 18, 2005 and transferred on September 21,
2011 to Osher in the original principal sum of $7,462 as amended on January 1,
2009 and extended on April 3, 2012, December 27, 2012 and August 22, 2013 due
May 15, 2014.  This note bears interest at the rate of 5% per annum.  This note
contains a cross-default provision, and is secured by a majority of the
Company’s assets.  The note and accrued interest are convertible into common
stock of the Company at a conversion price of $0.25 per share.  
 
Convertible secured note initially issued to Whalehaven in the original
principal sum of $30,000 dated August 18, 2005 and transferred on September 21,
2011 to Assameka in the original principal sum of $5,331 as amended on January
1, 2009 and extended on April 3, 2012, December 27, 2012 and August 22, 2013 due
May 15, 2014.  This note bears interest at the rate of 5% per annum.  This note
contains a cross-default provision, and is secured by a majority of the
Company’s assets.  The note and accrued interest are convertible into common
stock of the Company at a conversion price of $0.25 per share.

 
Convertible secured note initially issued to Whalehaven in the original
principal sum of $30,000 dated February 7, 2006 and transferred on September 21,
2011 to Alpha Capital in the original principal sum of $32,027 as amended on
March 12, 2008 and January 1, 2009 and extended on April 3, 2012, December 27,
2012 and August 22, 2013 due May 15, 2014.  This note bears interest at the rate
of 5% per annum.  This note contains a cross-default provision, and is secured
by a majority of the Company’s assets.  The note and accrued interest are
convertible into common stock of the Company at a conversion price of $0.25 per
share. 
 
Convertible secured note initially issued to Whalehaven in the original
principal sum of $30,000 dated February 7, 2006 and transferred on September 21,
2011 to Osher in the original principal sum of $14,371 as amended on March 12,
2008 and January 1, 2009 and extended on April 3, 2012, December 27, 2012 and
August 22, 2013 due May 15, 2014.  This note bears interest at the rate of 5%
per annum. This note contains a cross-default provision, and is secured by a
majority of the Company’s assets.   The note and accrued interest are
convertible into common stock of the Company at a conversion price of $0.25 per
share.
 
Convertible secured note initially issued to Whalehaven in the original
principal sum of $30,000 dated February 7, 2006 and transferred on September 21,
2011 to Assameka in the original principal sum of $10,265 as amended on March
12, 2008 and January 1, 2009 and extended on April 3, 2012, December 27, 2012
and August 22, 2013 due May 15, 2014.  This note bears interest at the rate
of 5% per annum.  This note contains a cross-default provision, and is secured
by a majority of the Company’s assets.  The note and accrued interest are
convertible into common stock of the Company at a conversion price of $0.25 per
share.  

 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 46
 

--------------------------------------------------------------------------------

 
 
Convertible secured note payable to Asher Brand in the original principal sum of
$25,000 dated August 16, 2005 as amended on January 1, 2009   and extended on
April 3, 2012, December 27, 2012 and August 22, 2013 due May 15, 2014.   This
note bears interest at the rate of 5% per annum.  This note contains a
cross-default provision, and is secured by a majority of the Company’s
assets.  The note and accrued interest are convertible into common stock of the
Company at a conversion price of $0.25 per share.  
 
Convertible secured note payable to Alpha Capital dated August 18, 2005 in the
original principal sum of $120,000.00 as amended on January 1, 2009 and extended
on April 3, 2012, December 27, 2012 and August 22, 2013May 15, 2014.  This note
bears interest at the rate of 5% per annum.  This note contains a cross-default
provision, and is secured by a majority of the Company’s assets.  The note and
accrued interest are convertible into common stock of the Company at a
conversion price of $0.25 per share.
 
Convertible secured note initially issued to Whalehaven in the original
principal sum of $38,000 dated January 1, 2009 and transferred on September 21,
2011 to Alpha Capital in the original principal sum of $29,152 as extended on
April 3, 2012, December 27, 2012 and August 22, 2013 due May 15, 2014.  This
note bears interest at the rate of 8% per annum.  This note contains a
cross-default provision, and is secured by a majority of the Company’s
assets.  The note and accrued interest are convertible into common stock of the
Company at a conversion price of $0.25 per share.

 
Convertible secured note initially issued to Whalehaven in the original
principal sum of $38,000 dated January 1, 2009 and transferred on September 21,
2011 to Osher in the original principal sum of $13,081 as extended on April 3,
2012, December 27, 2012 and August 22, 2013 due May 15, 2014.  This note bears
interest at the rate of 5% per annum.  This note contains a cross-default
provision, and is secured by a majority of the Company’s assets.  The note and
accrued interest are convertible into common stock of the Company at a
conversion price of $0.25 per share.

 
Convertible secured note initially issued to Whalehaven in the original
principal sum of $38,000 dated January 1, 2009 and transferred on September 21,
2011 to Assameka in the original principal sum of $9,344 as extended on April 3,
2012, December 27, 2012 and August 22, 2013 due May 15, 2014.  This note bears
interest at the rate of 5% per annum.  This note contains a cross-default
provision, and is secured by a majority of the Company’s assets.  The note and
accrued interest are convertible into common stock of the Company at a
conversion price of $0.25 per share.

 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 47
 

--------------------------------------------------------------------------------

 
 
Convertible secured note payable to Alpha Capital dated May 19, 2006 in the
original principal sum of $10,000 as amended on March 12, 2008 and January 1,
2009 and extended on April 3, 2012, December 27, 2012 and August 22, 2013 due
May 15, 2014.  This note bears interest at the rate of 5% per annum. This note
contains a cross-default provision, and is secured by a majority of the
Company’s assets.   The note and accrued interest are convertible into common
stock of the Company at a conversion price of $0.25 per share.  
 
Convertible secured note payable to Alpha Capital dated January 1, 2009 in the
original principal sum of $230,000 as extended on April 3, 2012, December 27,
2012 and August 22, 2013 due May 15, 2014.  This note bears interest at the rate
of 5% per annum.  This note contains a cross-default provision, and is secured
by a majority of the Company’s assets.  The note and accrued interest are
convertible into common stock of the Company at a conversion price of $0.25 per
share
 
Secured convertible promissory note payable for the acquisition of Artisan
Specialty Foods, Inc. to Alpha Capital, dated May 11, 2012 in the face amount of
$1,200,000 at a purchase price of $1,080,000.  The note carries simple interest
at an annual rate of 4.5% and is due in full by April 2015.  The note is
convertible into the registrant's common stock at a fixed conversion price of
$1.00 per share.  Principal and interest in the aggregate amount of $39,163 are
payable on a monthly basis beginning in September 2012. The note allows for
prepayments at any time. The note also includes cross-default provisions; is
secured by all of the registrant's and its subsidiaries' assets; and is
guaranteed by each of the subsidiaries. Interest expense in the amount of
$30,921 and was accrued on this note during the years ended December 31, 2012
and 2011, respectively.  During the three months ended June 30, 2013, the
Company made payments in the aggregate amount of $117,491 on this note,
consisting of $106,996 of principal and $10,495 of interest. During the six
months ended June 30, 2013, the Company made payments in the aggregate amount of
$234,983 on this note, consisting of $212,798 of principal and $22,185 of
interest.



Convertible secured note payable to Alpha Capital dated February 7, 2006 in the
original principal sum of $120,000 as amended on March 12, 2008 and January 1,
2009 and extended on April 3, 2012, December 27, 2012 and August 22, 2013 due
May 15, 2014.  This note bears interest at the rate of 5% per annum. This note
contains a cross-default provision, and is secured by a majority of the
Company’s assets.   The note and accrued interest are convertible into common
stock of the Company at a conversion price of $0.25 per share.


Convertible secured note initially issued to Whalehaven in the original
principal sum of $38,000 dated March 11, 2004 and transferred on September 21,
2011 to Alpha Capital in the original principal sum of $35,417 as extended on
April 3, 2012, December 27, 2012 and August 22, 2013 due May 15, 2014.  This
note bears interest at the rate of 5% per annum.  This note contains a
cross-default provision, and is secured by a majority of the Company’s
assets.  The note and accrued interest are convertible into common stock of the
Company at a conversion price of $0.25 per share.


Convertible secured note initially issued to Whalehaven in the original
principal sum of $38,000 dated March 11, 2004 and transferred on September 21,
2011 to Osher in the original principal sum of $15,892 as extended on April 3,
2012, December 27, 2012 and August 22, 2013 due May 15, 2014.  This note bears
interest at the rate of 5% per annum.  This note contains a cross-default
provision, and is secured by a majority of the Company’s assets.  The note and
accrued interest are convertible into common stock of the Company at a
conversion price of $0.25 per share.


Convertible secured note initially issued to Whalehaven in the original
principal sum of $38,000 dated March 11, 2004 and transferred on September 21,
2011 to Assameka in the original principal sum of $11,351 as extended on April
3, 2012, December 27, 2012 and August 22, 2013 due May 15, 2014.  This note
bears interest at the rate of 5% per annum.  This note contains a cross-default
provision, and is secured by a majority of the Company’s assets.  The note and
accrued interest are convertible into common stock of the Company at a
conversion price of $0.25 per share.  
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 48
 

--------------------------------------------------------------------------------

 
 
Exhibit C
Prior Note Holder Indebtedness

   
Original
Original
 
 
Ref#
Holder
Payee
Principal
Note date
Due Date
7B
Alpha Capital Whalehaven
From WH
       21,478
12.27.12
05.15.14
7C
Osher
From WH
         9,638
12.27.12
05.15.14
7D
Assameka
From WH
         6,884
12.27.12
05.15.14
25
Alpha Capital Independent
05.19.06
       10,000
12.27.12
05.15.14
4A
Alpha Capital Independent
02.25.05
    350,000
12.27.12
05.15.14
4B
Alpha Capital Independent
08.25.05
    120,000
12.27.12
05.15.14
4C
Alpha Capital Independent
02.07.06
    120,000
12.27.12
05.15.14
29
Alpha Capital Independent (for conv opt liab)
01.01.09
    230,000
12.27.12
05.15.14
15C
Alpha Capital Whalehaven
From WH
       22,609
12.27.12
05.15.14
15D
Osher
From WH
       10,145
12.27.12
05.15.14
15E
Assameka
From WH
         7,246
12.27.12
05.15.14
15F
Alpha Capital Whalehaven
From WH
       15,287
12.27.12
05.15.14
15G
Osher
From WH
         6,860
12.27.12
05.15.14
15H
Assameka
From WH
         4,900
12.27.12
05.15.14
21A
Alpha Capital Whalehaven
From WH
       16,957
12.27.12
05.15.14
21B
Osher
From WH
         7,609
12.27.12
05.15.14
21C
Assameka
From WH
         5,435
12.27.12
05.15.14
30A
Alpha Capital Whalehaven
From WH
       21,478
12.27.12
05.15.14
30B
Osher
From WH
         9,638
12.27.12
05.15.14
30C
Assameka
From WH
         6,884
12.27.12
05.15.14
17
Asher Brand
08.25.05
       25,000
12.27.12
05.15.14
34
Alpha (Artisan acquisition)
05.17.12
 1,200,000
05.17.12
05.17.15

 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 49
 

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Alpha Primary Note Indebtedness Amount
 
$ 660,439.24
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 50
 

--------------------------------------------------------------------------------

 
 
Exhibit E
Unconditional Guaranty form






Exhibit E to Loan Agreement
 


BORROWERS: Innovative Food Holdings, Inc., a Florida corporation, Food
Innovations, Inc., a Florida corporation, Gourmet Foodservice Group, Inc., a
Florida corporation, Artisan Specialty Foods,  Inc., a Delaware corporation, 4
The Gourmet, Inc., a Florida corporation, Haley Food Group, Inc., a Florida
corporation, Gourmet Foodservice Group Warehouse, Inc., a Florida corporation,
and Food New Media Group, Inc., a New York corporation
 


GUARANTOR: -------
 


CONTINUING AND UNCONDITIONAL  GUARANTY


 
To:
Fifth Third Bank, an Ohio banking corporation 999 Vanderbilt Beach Road

7th Floor
Naples, FL 34108


I.  
The   Guaranty.                            For   valuable                       consideration,                       the  undersigned,

 
 ("Guarantor") unconditionally guarantees and promises to pay promptly to Fifth
Third Bank, an Ohio banking corporation, its subsidiaries and affiliates
(collectively, "Bank"), or order, in lawful money of the United States, any and
ali Indebtedness of Innovative Food Holdings, Inc., a Florida corporation, Food
Innovations, Inc., a Florida corporation, Gourmet Foodservice Group, Inc., a
Florida  corporation, Artisan Specialty Foods, Inc., a Delaware corporation, 4
The Gourmet, Inc., a Florida corporation, Haley Food Group, Inc., a Florida
corporation, Gourmet Foodservice Group Warehouse, Inc., a Florida corporation,
and Food New Media Group, Inc., a New York corporation("Borrowers") to Bank when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter. The liability of Guarantor under this Guaranty is not  limited
as to the principal amount of the Indebtedness guaranteed  and includes, without
limitation, liability for all interest, fees, indemnities (including, without
limitation, hazardous waste indemnities), and other costs and expenses
relating  to  or arising out of the Indebtedness and for all swap, option, or
forward obligations now or hereafter owing from Borrowers to Bank. The liability
of Guarantor is continuing and relates to any Indebtedness, including that
arising under successive transactions which shall either continue the
Indebtedness or from time to  time renew it after it has been satisfied. If
multiple persons sign this Guaranty, their obligations under this Guaranty shall
be joint and several.

 
2. Definitions.


(a) "Borrowers" shall mean the entity named  in Paragraph  1 of this Guaranty
and, if more than one, then any one or more of them.


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 51
 

--------------------------------------------------------------------------------

 
 
(b) "Guarantor" shall mean the person signing this Guaranty and, if more than
one, then any one or more of them.


(c) "Indebtedness" shall mean any and all debts, obligations, any and all Rate
Management Obligations, excluding all Excluded Swap Obligations, and liabilities
of Borrower to Lender, arising out of or related to the Loan Documents or
otherwise, whether principal, interest, fees, or otherwise, whether now existing
or hereafter arising, whether voluntary or involuntary, whether jointly owed
with others, whether direct or indirect, absolute or contingent, contractual or
tortuous, liquidated or unliquidated, arising by operation of law or otherwise,
whether or not from time to time decreased or extinguished and later increased,
created or incurred and whether or not renewed, extended, modified, rearranged,
restructured, refinanced,  or replaced,  including without  limitation,
modifications to interest rates or other payment terms of such debts,
obligations or liabilities.
 
(d) "Commodity Exchange Act" shall mean the Commodity  Exchange Act (7 U.S.C.
§ 1 et seq.), as amended from time to time, and any successor statute.


(e) "Excluded Swap Obligation" shall mean, with respect to any guarantor of a
Swap Obligation, including the grant of  a security interest to secure the
guaranty of such Swap Obligation, any Swap Obligation if, and to the extent
that, such Swap Obligation is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
guarantor's failure for any reason to constitute an "eligible contract
participant" as defined in the Commodity  Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.
 
(f) "Swap Obligation" shall mean any Rate Management Obligation that constitutes
a "swap" within the meaning of section 1a(47) of the Commodity Exchange Act, as
amended from time to time
 
(g) "Loan Documents" shall mean each loan agreement between Borrowers and Bank,
including but not limited to the Restated Loan Agreement dated November_, 2013,
as the same may be amended or restated from time to time ("Loan Agreement"
(terms not otherwise defined herein shall have the definitions ascribed to them
under the Loan Agreement)), promissory notes ±rom Borrowers in favor of Bank,
any and all Rate Management Agreements, and all other agreements, documents, and
instruments evidencing  any  of  the
Indebtedness,  and  deeds  of  trust,  mortgages,  security  agreements,  and  other


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 52
 

--------------------------------------------------------------------------------

 
 
agreements, documents, and instruments executed by  Borrowers  in connection
with the Loan Agreement, promissory notes, and other agreements, documents, and
instruments evidencing any of the Indebtedness, all as now in effect and as
hereafter amended, restated, renewed, or superseded.


(h) "Rate Management Agreement" means any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, bui not limited to,
dollar-denominated or cross-cmrency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrowers and Bank or any affiliate
of Fifth Third Bancorp, and any schedules, confirmations and documents and other
confim1ing evidence between the pmiies confirming transactions thereunder, all
whether now existing or hereafter arising and in each case as  amended, modified
or supplemented from time to time.

(i) "Rate Management Obligations" means any and all obligations of Borrowers to
Bank or m1y affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever  (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs reversals, te1minations or assignment of any Rate Management
Agreement.
 
3. Obligations Independent.  The obligations hereunder  are independent of the
obligations of Borrowers or any other guarantor, and a separate action or
actions may be brought and prosecuted against Gum·antor whether action is
brought against Borrowers or any other guarantor or whether Borrowers or any
other guarantor be joined in any such action  or actions. Anyone executing this
Guaranty shall be bound by its terms without regard to execution by anyone else.


4. Rights of Bank. Guarantor authorizes Bank, without notice or demand and
without affecting its liability hereunder, from time to time to:

(a) renew, compromise, extend, accelerate, or otherwise change the time for
payment, or otherwise change the terms, of the Indebtedness or any part thereof,
including increase or decrease of the rate of interest thereon, or otherwise
change the terms of any Loan Documents;


(b) receive and hold security for the payment of this Guaranty or any
Indebtedness and exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any such security;


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 53
 

--------------------------------------------------------------------------------

 
 
(c) apply such security and direct the order or manner of sale thereof as Bank
in its discretion may detennine;

(d) release or substitute any Guarantor or any one or more of any endorsers or
other guarantors of any of the Indebtedness; and


(e) pennit the Indebtedness to exceed Guarantor's liability under this Guaranty,
and Guarantor agrees that any amounts received by Bank from any source other
than Guarantor shall be deemed to be applied first to any portion of the
Indebtedness not guaranteed by Guarantor.


5. Guaranty to be Absolute. Guarantor agrees that until the Indebtedness has
been paid in f-ull and any commitments of Bank or facilities provided by Bank
with respect to the Indebtedness have been terminated, Guarantor shall not be
released by or because of the taking, or failure to take, any action that might
in any manner or to any extent vary the risks of Guarantor under this Guaranty
or that, but for this paragraph, might discharge or otherwise reduce, limit, or
modify Guarantor's obligations under this Guaranty. Guarantor waives and
surrenders any defense to any liability under this Guaranty based upon any such
action, including but not limited to any action of Bank described in the
immediately preceding paragraph of this Guaranty. It is the express intent of
Guarantor that Guarantor's obligations under this Guaranty are and shall be
absolute and unconditional.


6. Guarantor's Waivers of Certain Rights and Certain Defenses. Guarantor waives:


(a) any right to require Bank to proceed against Borrowers, proceed against or
exhaust any security for the Indebtedness, or pursue any other remedy in Bank's
power whatsoever;

(b) any defense arising by reason of any disability or other defense of
Borrowers, or the cessation from any cause whatsoever of the liability of
Borrowers;


(c) any defense based on any claim that Guarantor's obligations exceed or are
more burdensome than those of Borrowers; and


(d) the benefit of any statute of limitations affecting Guarantor's liability
hereunder.


 
No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.



7. Waiver of Subrogation. Until the Indebtedness has been paid in full
and  any  commitments  of  Bank  or  facilities  provided  by  Bank  with  respect  to  the


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 54
 

--------------------------------------------------------------------------------

 
 
Indebtedness have been terminated, even though the Indebtedness may be in excess
of Guarantor's liability hereunder, Guarantor waives to the extent permitted by
applicable law any right of subrogation, reimbursement, indemnification, and
contribution (contractual, statutory, or otherwise) including, without
limitation, any claim or right of subrogation under the Bankruptcy Code (Title
11, United States Code) or any successor statute, arising from the existence or
performance of this Guaranty, and Guarantor waives to the extent permitted by
applicable law any right to enforce any remedy that Bank now has or may
hereafter have against Borrowers, and waives any benefit of, and any right to
participate in, any security now or hereafter held by Bank.
 
8. Waiver of Notices. Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of intent to accelerate, notices of acceleration, notices of
any suit or any other action against Borrowers or any other person, any other
notices to any party liable on any Loan Document (including Guarantor), notices
of acceptance of this Guaranty, notices of the existence, creation, or incurring
of new or additional Indebtedness to which this Guaranty applies or any other
Indebtedness of Borrowers to Bank, and notices of any fact that might increase
Guarantor's risk.
 
9. Security. To secure all of Guarantor's obligations hereunder, Guarantor
assigns and grants to Bank a security interest in all moneys, securities, and
other property of Guarantor now or hereafter in the possession of Bank, all
deposit accounts of Guarantor maintained with Bank, and all proceeds thereof.
Upon default or breach of any of Guarantor's obligations to Bank, Bank may apply
any deposit account to reduce the Indebtedness, and may foreclose any collateral
as provided in the Uniform Commercial Code and in any security agreements
between Bank and Guarantor.


10. Subordination. Any obligations of Borrowers to Guarantor, now or hereafter
existing, including but not limited to any obligations to Guarantor as subrogee
of Bank or  resulting from Guarantor's perfom1ance under this Guaranty, are
hereby subordinated to the Indebtedness. In addition to Guarantor's waiver of
any right of subrogation as set forth in this Guaranty with respect to any
obligations of Borrowers to Guarantor as subrogee of Bank, Guarantor agrees
that, if Bank so requests, Guarantor shall not demand, take, or receive from
Borrowers, by setoff or in any other manner, payment of any other obligations of
Borrowers to Guarantor until the Indebtedness has been paid in full and any
commitments of Bank or facilities provided by Bank with respect to the
Indebtedness have been terminated. If any payments are received by Guarantor in
violation of such waiver or agreement, such payments shall be received by
Guarantor as trustee for Bank and shall be paid over to Bank on account of the
Indebtedness, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty. Any security interest,
lien, or other encumbrance that Guarantor may no\v or hereafter have on any
property of Borrowers is hereby subordinated to any security interest, lien, or
other encumbrance that Bank may have on any such property.


11.  
Revocation of Guaranty.



 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 55
 

--------------------------------------------------------------------------------

 


 
(a) This Guaranty may be revoked at any time by Guarantor in respect to future
transactions, unless there is a continuing consideration as to such transactions
that Guarantor does not renounce. Such revocation shall be effective upon actual
receipt by Bank, at the address shown below or at such other address as may have
been provided to Guarantor by Bank, of written notice of revocation. Revocation
shall not affect any of Guarantor's obligations or Bank's rights with respect to
transactions committed or entered into prior to Bank's receipt of such notice,
regardless of whether or not the Indebtedness related to such transactions,
before or after revocation, has been incurred, renewed, compromised, extended,
accelerated, or otherwise changed as to any of its terms, including time for
payment or increase or decrease of the rate of interest thereon, and regardless
of any other act or omission of Bank authorized hereunder. Revocation  by
Guarantor shall not affect any obligations of any other guarantor.
 
(b) Guarantor acknowledges and agrees that this Guaranty may be revoked only in
accordance with the foregoing provisions  of this paragraph  and shall not be
revoked simply as a result of any change in name, location, or composition or
structure of Borrowers, the dissolution of Borrowers, or the termination,
increase, decrease, or other change of any personnel or owners of Bonowers.


12. Reinstatement of Guaranty. If this Guaranty is revoked, returned, or
canceled, and subsequently any payment or transfer of any interest in property
by Borrowers to Bank is rescinded or must be returned by Bank to Borrowers, this
Guaranty shall be reinstated with respect to any such payment or transfer,
regardless of any such prior revocation, return, or cancellation.


13. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of Borrowers or otherwise, all such Indebtedness guaranteed by
Guarantor shall nonetheless be payable by Guarantor immediately if requested by
Bank.


14. Information  Relating  to  Borrowers. Guarantor acknowledges and agrees that
it shall have the sole responsibility for, and has adequate means of, obtaining
from Borrowers such information concerning Borrowers' financial condition or
business operations as Guarantor may require, and that Bank has no duty, and
Guarantor is not relying on Bank, at any time to disclose to Guarantor
any  information relating to the business operations or financial condition of
Borrowers.


15. Borrowers'   Authorization. Where a Borrower is a corporation, partnership,
or limited liability company, it is not necessary for Bank to inquire into the
powers of Borrowers or of the officers, directors, partners, members, managers,
or agents acting or purporting to act on its behalf, and any Indebtedness made
or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder, subject to any limitations on Guarantor's liability set
forth herein.


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 56
 

--------------------------------------------------------------------------------

 
 
16.   Information  Relating  to  Guarantor. Guarantor authorizes Bank to verify
or check any information given by Guarantor to Bank, check Guarantor's credit
references, verify employment, and obtain credit reports. Guarantor acknowledges
and agrees that the authorizations provided in this paragraph apply to any
individual general pminer of Guarantor and to Guarantor's spouse and any such
general pminer's spouse if Guarantor or such general partner is married and
lives in a community property state.


17. Guarantor's Covenants. Until the Indebtedness guaranteed under this Guaranty
has been paid in full and any commitments of Bank or facilities provided by Bank
with respect to such Indebtedness have been terminated and each and every term,
covenant, and condition of this Guaranty is fully perfmmed, Guarantor agrees:


(a) Financial Information. Guarantor shall provide Bank with such information as
required under the Restated Loan Agreement of even date herewith, as the same
may be amended or restated from time to time.


(b) Other Obligations. Guarantor shall comply with all other obligations of
Guarantor set fmth under the Loan Agreement.


18. Notices. All notices required under this Guaranty shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses on the signature page of this Guaranty, or sent by facsimile to
the fax numbers listed on the signature page, or to such other addresses as Bank
and Guarantor may specify from time to time in writing. Notices sent by (a)
first class mail shall be deemed delivered on the earlier of actual receipt or
on the fomih business day after deposit in the U.S. mail, postage prepaid, (b)
overnight courier shall be deemed delivered on the next business day, and (c)
telecopy shall be deemed delivered when transmitted.


19. Successors and Assigns. Guarantor agrees that all the obligations  of the
Guarantor hereunder shall be binding upon Guarantor m1d Guarantor's, executors,
administrators, personal representatives, curators, guardians or other
successors and all the rights, benefits and privileges herein and hereby
conferred upon Lender shall vest in, and be enforceable by Lender and its
successors and assigns; provided that Guarantor may not assign its rights or
obligations under this Guaranty.


20. Amendments.   Waivers.  and  Severability. No provision of this Guaranty may
be amended or waived except in writing. No failure by Bank to exercise, and no
delay in exercising, any of its rights, remedies, or powers shall operate as a
waiver thereof, and no single or pmiial exercise of any such right, remedy, or
power  shall preclude any other or further exercise thereof or the exercise of
any other right, remedy, or power. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision of this Guaranty.


21. Costs m1d Expenses. Guarantor agrees to pay all reasonable attorneys'
fees,  including  allocated  costs  of
Bank's  in-house  counsel  to  the  extent  permitted  by


Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 57
 

--------------------------------------------------------------------------------

 
 
applicable law, and all other costs and expenses that may be incurred by Bank
(a) in the enforcement of this Guaranty or (b) in the preservation, protection,
or enforcement of any rights of Bank in any case commenced by or against
Guarantor or Borrowers under the Bankruptcy Code (Title 11, United States Code)
or any similar or successor statute.
 
22. Governing Law and Jurisdiction. This Guaranty shall be governed by and
construed and enforced in accordance with federal law and the law of the State
of Florida. Jurisdiction and venue for any action or proceeding to enforce this
Guaranty shall be the forum appropriate for such action or proceeding against
Borrowers, to which jurisdiction Guarantor irrevocably submits and to which
venue Guarantor waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith. It is provided,
however, that if Guarantor owns property in another state, notwithstanding that
the forum for enforcement action is  elsewhere,  Bank  may commence a collection
proceeding in any state in which Guarantor owns property for the purpose of
enforcing provisional remedies against such prope1iy. Service of process by Bank
in connection with such action or proceeding shall be binding on Guarantor if
sent to Guarantor by registered or certified mail at its address specified
below.
 
23. Breach  of  Rate  Management  Agreement.  Notwithstanding any provision in
any Loan Document to the contrary, upon nonpayment by Borrowers of any Rate
Management Obligation when due or the breach by Borrowers of any term, provision
or condition contained in any Rate Management Agreement, all Indebtedness due to
Bank f1·om Borrowers shall be immediately due and payable by Guarantor.
24.  
FINAL   AGREEMENT;   WAIVER   OF  JURY  TRIAL.                                                                                                BY

 
SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT: (A) THIS DOCUMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF,
(B) THIS  DOCUMENT  SUPERSEDES  ANY  COMMITMENT  LETTER,  TERM
 
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS RELATING TO THE SUBJECT
MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET,  OR  OTHER  WRITTEN  OUTLINE OF TERMS AND CONDITIONS
EXPRESSLY  PROVIDES   TO  THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY
EVIDENCE OF  ANY  PRIOR,  CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES.
 
THE PARTIES HEREBY  WAIVE  ANY RIGHT TO DEMAND A JURY TRIAL WITH REGARD TO ANY
ISSUES ARISING OUT OF THIS AGREEMENT
 
Restated Loan Agreement in Favor of Fifth Third Bank, an Ohio banking
corporation
Page 58
 

--------------------------------------------------------------------------------

 